Waddell & Reed Advisors Survivorship LifeSM Last Survivor Flexible Premium Variable Universal Life Insurance Policies Issued By Nationwide Life Insurance Company Through Nationwide VLI Separate Account-5 The Date Of This Prospectus Is May 1, 2007 PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE. Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not to purchase the variable life insurance policy it describes.Prior to your purchase, we encourage you to take the time you need to understand the policy, its potential benefits and risks, and how it might or might not benefit you.In consultation with your financial adviser, you should use this prospectus to compare the benefits and risks of this policy versus those of other life insurance policies and alternative investment instruments. Please read this entire prospectus, including the prospectus for the mutual funds available under the policy, and consult with a trusted financial adviser.If you have questions or need additional information, contact us. Telephone: 1-866-221-1100 TDD: 1-800-238-3035 Internet: www.waddell.com U.S. Mail: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-D4 Dublin, OH 43017-1522 You should read your policy along with this prospectus. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This policy is NOT: FDIC or NCUSIF insured; a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This policy MAY decrease in value to the point of being valueless. THIS PROSPECTUS IS NOT AN OFFERING IN ANY JURISDICTION WHERE SUCH OFFERING MAY NOT LAWFULLY BE MADE. The purpose of this policy is to provide life insurance protection for the beneficiary you name.If your primary need is not life insurance protection, then purchasing this policy may not be in your best interests.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. In thinking about buying this policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial adviser. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. Table of Contents Page In Summary: Policy Benefits 1 In Summary: Policy Risks 2 In Summary: Variable Universal Life Insurance And The Policy 3 In Summary: Fee Tables 5 Policy Investment Options 9 Fixed Investment Option Variable Investment Options Allocation of Net Premium and Cash Value Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Cash Value Transfers Among and Between Policy Investment Options 13 Sub-Account Portfolio Transfers Fixed Account Transfers Modes to Make a Transfer The Policy 15 Policy Owner The Beneficiaries To Purchase Coverage Supplemental Coverage Coverage Effective Date Temporary Insurance Coverage To Cancel (Examination Right) To Change Coverage Conversion Right To Terminate Or Surrender To Assign Proceeds Upon Maturity Reminders, Reports And Illustrations Errors Or Misstatements Incontestability If We Modify The Policy Riders 19 Estate Protection Rider Policy Split Option Rider Policy Guard Rider Premium 20 Initial Premium Subsequent Premiums Charges 21 Sales Load Premium Taxes Surrender Charges Partial Surrender Fee Cost Of Insurance Mortality And Expense Risk Underwriting And Distribution Administrative Policy Loan Interest Estate Protection Rider Policy Split Option Rider Policy Guard Rider Reduction Of Charges A Note On Charges Information on Underlying Mutual Fund Payments Table of Contents (continued) Page The Death Benefit 25 Calculation Of The Death Benefit Proceeds Death Benefit Options The Minimum Required Death Benefit Changes In The Death Benefit Option Suicide Surrenders 27 Full Surrender Partial Surrender Reduction Of Specified Amount On A Partial Surrender The Payout Options 28 Interest Income Income For A Fixed Period Life Income With Payments Guaranteed Fixed Income For Varying Periods Joint And Survivor Life Alternate Life Income Policy Owner Services 29 Dollar Cost Averaging Asset Rebalancing Policy Loans 29 Loan Amount And Interest Collateral And Interest Repayment Net Effect Of Policy Loans Lapse 30 Guaranteed Policy Continuation Provision Grace Period Reinstatement Taxes 31 Types Of Taxes Of Which To Be Aware Buying The Policy Investment Gain In The Policy Periodic Withdrawals, Non-Periodic Withdrawals And Loans Surrender Of The Policy Withholding Exchanging The Policy For Another Life Insurance Policy Special Note Regarding The Policy Split Option Rider Taxation Of Death Benefits Terminal Illness Taxes And The Value Of Your Policy Non-Resident Aliens and Other Persons Who are not Citizens of the United States Tax Changes Nationwide Life Insurance Company 36 Nationwide VLI Separate Account-5 36 Organization, Registration And Operation Addition, Deletion, Or Substitution Of Mutual Funds Voting Rights Legal Proceedings 37 Nationwide Life Insurance Company Waddell & Reed, Inc. Financial Statements 39 Appendix A: Sub-Account Information 40 Appendix B: Definitions 42 In Summary: Policy Benefits Appendix B defines certain words and phrases we use in this prospectus. Death Benefit The primary benefit of your policy is life insurance coverage. While the policy is In Force, we will pay the Proceeds to your beneficiary when both Insureds die. Your Choice Of Death Benefit Options ü Option One:The Death Benefit is the greater of the Specified Amount or the minimum required Death Benefit under federal tax law. ü Option Two:The Death Benefit is the greater of the Specified Amount plus the Cash Value or the minimum required Death Benefit under federal tax law. ü Option Three:The Death Benefit is the greater of the Specified Amount plus accumulated Premium payments (less any partial surrenders) or the minimum required Death Benefit under federal tax law. For more information, see "The Death Benefit," beginning on page 25. Your Or Your Beneficiary's Choice Of Policy Proceeds You or your beneficiary may choose to receive the Policy Proceeds in a lump sum, or there are a variety of options that will pay out over time.For more information, see "The Payout Options," beginning on page 28. Coverage Flexibility Subject to conditions, you may choose to: ü Change the Death Benefit option; ü Increase or decrease the Specified Amount; ü Change your beneficiaries; and ü Change who owns the policy. For more information, see: "Changes In The Death Benefit Option," beginning on page 26; "To Change Coverage," beginning on page 17; "The Beneficiaries," beginning on page 16; and "To Assign," beginning on page 17. Continuation Of Coverage Is Guaranteed Your policy will remain In Force so long as you pay the Policy Continuation Premium Amount.For more information, see "Guaranteed Policy Continuation Provision," beginning on page 30. Access To Cash Value Subject to conditions, you may choose to borrow against, or withdraw, the Cash Value of your policy: ü Take a policy loan of an amount no greater than 90% of the Sub-Account portfolios and 100% of the fixed account, less any surrender charges.The minimum amount is $1,000.For more information, see "Policy Loans," beginning on page 29. ü Take a partial surrender of no less than $200.For more information, see "Partial Surrender," beginning on page 27. ü Surrender the policy at any time while either Insured is alive.The Cash Surrender Value will be the Cash Values of the Sub-Account portfolios and fixed account, less any policy loans and surrender charges.You may choose to receive the Cash Surrender Value in a lump sum, or you will have available the same payout options as if it constituted a Death Benefit.For more information, see "Full Surrender," beginning on page 27 and "The Payout Options," beginning on page 28. Premium Flexibility While we would like you to select a premium payment plan, you will not be required to make your Premium payments accordingly.Within limits, you may vary the frequency and amount, and you might even be able to skip needing to make a Premium payment.For more information, see "Premium," beginning on page 20. 1 Investment Options You may choose to allocate your Premiums after charges to the fixed or variable investment options in any proportion: ü The fixed investment option will earn interest daily at an annual effective rate of at least 3%. ü The variable investment options constitute the limitedly available mutual funds, and we have divided Nationwide VLI Separate Account-5 into an equal number of Sub-Account portfolios, identified in the "Available Sub-Accounts" section to account for your allocations.Your Investment Experience will depend on the market performance of the Sub-Account portfolios you have chosen. For more information, see "Available Sub-Accounts," beginning on pageand "Policy Investment Options," beginning on page 9. Transfers Between And Among Investment Options You may transfer between the fixed and variable investment options, subject to conditions.You may transfer among the Sub-Account portfolios of the variable investment option within limits.We have implemented procedures intended to reduce the potentially detrimental impact that disruptive trading has on Sub-Account Investment Experience.For more information, see "Sub-Account Portfolio Transfers," beginning on page 13 and "Modes To Make A Transfer," beginning on page 15.We also offer dollar cost averaging, an automated investment strategy that spreads out transfers over time to try to reduce the investment risks of market fluctuations.For more information, see "Dollar Cost Averaging," beginning on page 29. Taxes Unless you make a withdrawal, generally, you will not be taxed on any earnings.This is known as tax deferral.For more information, see "The Minimum Required Death Benefit," beginning on page 26.Also, your beneficiary generally will not have to include the Proceeds as taxable income.For more information, see "Taxes," beginning on page 31.Unlike other variable insurance products offered by Nationwide, these Flexible Premium Variable Universal Life Insurance Policies do not require distributions to be made before the death of the Insured. Assignment You may assign the policy as collateral for a loan or another obligation while an Insured is alive.For more information, see "To Assign," beginning on page 17. Examination Right For a limited time, you may cancel the policy, and you will receive a refund.For more information, see "To Cancel (Examination Right)," beginning on page 16. Riders You may purchase any of the available Riders based on your needs.Availability will vary by state, and there may be an additional charge. ü Estate Protection Rider ü Policy Split Option Rider ü Policy Guard Rider For more information, see "Riders," beginning on page 19. In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You should not purchase the policy if you expect that you will need to access its Cash Value in the near future because substantial surrender charges will apply in the first several years from the Policy Date. Unfavorable Investment Experience The variable investment options to which you have chosen to allocate Net Premium may not generate a sufficient, let alone a positive, return, especially after the deductions for policy and Sub-Account portfolio charges.Besides Premium payments, Investment Experience will impact the Cash Value, and poor Investment Experience (in conjunction with your flexibility to make changes to the policy and deviate from your chosen premium payment plan) could cause the Cash Value of your policy 2 to decrease, resulting in a Lapse of insurance coverage, sooner than might have been foreseen, and, potentially, even terminate without value. Effect Of Partial Surrenders And Policy Loans On Investment Returns Partial surrenders or policy loans may accelerate a Lapse because the amount of either or both will no longer be available to generate any investment return.A partial surrender will reduce the amount of Cash Value allocated among the Sub-Account portfolios you have chosen, and to the fixed account, too, if there is not enough Cash Value in the Sub-Account portfolios.As collateral for a policy loan, we will transfer an equal amount of Cash Value to the policy loan account, which will also reduce the Cash Value allocated between and among your chosen investment options.Thus, the remainder of your policy's Cash Value is all that would be available to generate enough of an investment return to cover policy and Sub-Account portfolio charges and keep the policy In Force, at least until you repay the policy loan or make another Premium payment.There will always be a Grace Period, and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value, and insurance coverage would cease. Reduction Of The Death Benefit A partial surrender could, and a policy loan would, decrease the policy’s Death Benefit, depending on how the Death Benefit relates to the policy’s Cash Value. Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's Beneficiary.Partial and full surrenders from the policy may be subject to taxes.The income tax treatment of the surrender of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment on modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance contract.Consult a qualified tax adviser on all tax matters involving your policy. .For more information, see "Periodic Withdrawals, Non-Periodic Withdrawals And Loans," beginning on page 32.For example, distributions from the policy may be taxed differently.Special rules will apply for a policy that is considered a "modified endowment contract," including that a 10% penalty tax may be imposed on distributions, including any policy loan.In addition, there are federal estate and gift taxes, and state and local taxes, with which you should be aware. Fixed Account Transfer Restrictions And Limitations We will not honor a request to transfer Cash Value to or from the fixed account until after the first year.Then, we will only honor a transfer request from the fixed account that is made within 30 days of the end of a calendar quarter, but not within 12 months of a previous request.We may also limit what percentage of Cash Value you will be permitted to transfer to or from the fixed account. Sub-Account Portfolio Limitations Frequent trading among the Sub-Accounts may dilute the value of your Sub-Account units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue its stated investment objective.This disruption to the Sub-Account may result in lower Investment Experience and Cash Value.We have instituted procedures to minimize disruptive transfers, including, but not limited to, transfer restrictions.For more information, see "Sub-Account Portfolio Transfers," beginning on page 13 and "Modes To Make A Transfer," beginning on page 15.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot assure you that we have eliminated these risks. Sub-Account Portfolio Investment Risk A comprehensive discussion of the risks of the mutual funds held by each Sub-Account portfolio may be found in that mutual fund’s prospectus. You should read the mutual fund’s prospectus carefully before investing. In Summary: Variable Universal Life Insurance And The Policy Variable Universal Life Insurance, in general, may be important to you in two ways. ü It will provide economic protection to a beneficiary. ü It may build Cash Value. 3 Why would you want to purchase this type of life insurance?How will you allocate the Net Premium among the variable investment options and the fixed investment options?Your reasons and decisions will affect the insurance and Cash Value aspects. While variable universal life insurance is designed primarily to provide life insurance protection, the Cash Value of a policy will be important to you in that it may impair (with poor investment results) or enhance (with favorable investment results) your ability to pay the costs of keeping the insurance In Force. Apart from the life insurance protection features, you will have an interest in maximizing the value of the policy as a financial asset. It is similar, but also different, to survivorship universal life insurance. ü You will pay Premiums for life insurance coverage on both Insureds. ü The policy will provide for the accumulation of a Cash Surrender Value if you were to surrender it at any time while either Insured is alive. ü The Cash Surrender Value could be substantially lower than the Premiums you have paid. What makes the policy different than survivorship universal life insurance is your opportunity to allocate Premiums after charges to the Sub-Account portfolios you have chosen (and the fixed account).Also, that its Cash Value will vary depending on the market performance of the Sub-Account portfolios, and you will bear this risk. From the time we issue the policy through the Insureds' deaths, here is a basic overview.(But please read the remainder of this prospectus for the details.) ü At issue, the policy will require a minimum initial Premium payment. Among other considerations, this amount will be based on: the Insureds’ ages; sexes; the underwriting classes; any substandard ratings; the Specified Amount; the amount of any supplemental coverage; the Death Benefit option; and the choice of any Riders. ü At the time of a Premium payment, we will deduct some charges.We call these charges transaction fees. ü You will then be able to allocate the Premium net of transaction fees, or Net Premium, between and among a fixed and the variable investment options. ü From the policy’s Cash Value, on a periodic basis, we will deduct other charges to help cover the mortality risks we assumed, and the sales and administrative costs. ü You may be able to vary the timing and amount of Premium payments. So long as there is enough Cash Surrender Value to cover the policy's periodic charges as they come due, the policy will remain In Force. ü After the first year from the Policy Date, you may request to increase or decrease the policy’s Specified Amount. This flexibility will allow you to adjust the policy to meet your changing needs and circumstances, subject to: additional underwriting (for us to evaluate an increase of risk); confirmation that the policy’s tax status is not jeopardized; and confirmation that the minimum and maximum insurance amounts remain met. ü The policy will pay a Death Benefit to the beneficiary.You have a choice of one of three options. As your insurance needs change, you may be able to change Death Benefit options, rather than buying a new policy, or terminating this policy. ü Prior to the Insureds’ deaths, you may withdraw all, or a portion (after the first year from the Policy Date), of the policy’s Cash Surrender Value.Or you may borrow against the Cash Surrender Value. Withdrawals and loans are subject to restrictions, will reduce the Death Benefit and increase the likelihood of the policy Lapsing.There also could be adverse tax consequences. 4 In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning and surrendering the policy.Fees in this table may be rounded to the hundredth decimal.The first table describes the fees and expenses that you will pay at the time that you buy the policy, surrender the policy or transfer Cash Value between investmentoptions. For more information, see "Charges," beginning on page 21. Transaction Fees Charge When Charge Is Deducted Amount Deducted Sales Load (1) Upon Making A Premium Payment Maximum Guaranteed Currently $15 $15 Per $1,000 Of Premium Payment Premium Taxes (1) Upon Making A Premium Payment $35 Per $1,000 Of Premium Payment Surrender Charges (2), (3), (4) Representative - Male And Female, Both Age 55 And Non-tobacco Preferred, With A Specified Amount Of $1,000,000 And Death Benefit Option One Upon Full Surrender or Policy Lapse Maximum (5) Minimum (6) $124,650.93 $4,646.78 Representative (7) $11,186.63 Proportionately From The Policy’s Cash Value Illustration Charge(8) Upon Requesting An Illustration Maximum Guaranteed Currently $25 $0 Partial Surrender Fee(9) Upon A Partial Surrender Maximum Guaranteed(10) Currently $25 $0 From The Policy's Available Cash Value(11) Policy Guard Rider(12) Representative – The Younger Insured Is Attained Age 85 With a Cash Value of $500,000 and Indebtedness of $480,000 Upon Invoking The Rider Maximum Minimum Representative $46.00 $6.50 $37.00 Deducted From Each $1,000 Of The Policy's Cash Value (1) We deduct one charge composed of the sales load and premium taxes.On the Policy Data Page, we call the combined charge a Premium Load.From the eleventh year from the Policy Date, the current Premium Load is $40 per $1,000 of Premium payment. (2) This charge is comprised of two components.There is an underwriting component, which is based on the Insured's age (when the policy was issued).There is also a sales expense component, which is based on and varies by the Insured's sexes, ages (when the policy was issued), and underwriting classes.The amount of the charge we would deduct begins to decrease each year after the second from the Policy Date.For example, by the ninth year, the amount is 30% of the surrender charge, and, thereafter, there is no charge for a full surrender.A surrender charge will apply if you surrender or lapse the policy, or if you request to decrease the Specified Amount.We will calculate a separate surrender charge based on the Specified Amount, and each increase in the Specified Amount, which, when added together, will amount to your surrender charge.For more information, see "Surrender Charges," beginning on page 22.The surrender charge for decreases in the Specified Amount will be a fraction of the charge for a full surrender. (3) To be able to present dollar amounts of this charge here, we assume a full surrender occurring in the first year from the Policy Date. 5 (4) Ask for an illustration, or see the Policy Data Page for more information on your cost. (5) The amount is based on two male Insureds, both of whom are age 85 and use tobacco.One of the Insureds is rated Table F and the other is rated Table Z.We assume a policy with a Specified Amount of $1,000,000 and Death Benefit Option One on which was paid an aggregate first year Premium in excess of the Guideline Annual Premium with the change occurring in the first year from the Policy Date. (6) The amount is based on two females, both of whom are age 21 and do not use tobacco.We assume a policy with a Specified Amount of $1,000,000 and Death Benefit Option One. (7) This Surrender Charge calculation assumes that the aggregate first year Premium exceeds the surrender target premium.This amount may not be representative of your cost. (8) If we begin to charge for illustrations, you will be expected to pay the charge in cash directly to us at the time of your request.This charge will not be deducted from the policy's Cash Value. (9) You may request a partial surrender after the first year from the Policy Date. (10) The charge is the lesser of $25 or 2% of the dollar amount of a partial surrender. (11) Besides this charge, the Cash Value available for a partial surrender is subject to any outstanding policy loans. (12) You may invoke this Rider only when certain conditions are met that include: 1) the younger Insured attains age 75; 2) the policy has been In Force 15 years from the Policy Date; 3) the policy's Cash Value is at least $100,000; 4) the policy qualifies as life insurance using the guideline premium/cash value corridor tax test; and 5) the entire cost basis for tax purposes has been withdrawn from the policy.For more information, see "Policy Guard Rider," beginning on page 20.The level of Indebtedness as a percentage of Cash Value that will allow you to invoke the Rider will vary with the attained age of the younger Insured.Generally, the higher the younger Insured's attained age, the higher the level of Indebtedness must be to invoke the Rider. The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including Sub-Account portfolio operating expenses. Periodic Charges Other Than Sub-Account Portfolio Operating Expenses Charge When Charge Is Deducted Amount Deducted From Cash Values Cost Of Insurance (13), (14) Representative - For Male And Female, Both Age 55 And Non-tobacco, With A Specified Amount Of $1,000,000 And Death Benefit Option One Monthly Minimum Maximum Representative (15) $0.0001 $83.33 $0.004 Per $1,000 Of Net Amount At Risk - Proportionately From Your Chosen Variable And Fixed Investment Options Mortality And Expense Risk Monthly $0.60 Per $1,000 Of Variable Cash Value (16) Proportionately From Your Chosen Variable Investment Options Underwriting and Distribution (17), (18) Monthly Minimum Maximum Representative (19) $0.06 $0.40 $0.23 Per $1,000 Of Specified Amount - Proportionately From Your Chosen Variable Investment Options Administrative Monthly Maximum Guaranteed Currently $10 $10 (20) Proportionately From Your Chosen Variable And Fixed Investment Options 6 Periodic Charges Other Than Sub-Account Portfolio Operating Expenses Charge When Charge Is Deducted Amount Deducted From Cash Values Policy Loan Interest (21) Annually Maximum Guaranteed Currently $39 $39 Per $1,000 Of An Outstanding Policy Loan (13) This charge varies by: the Insureds' sexes; ages; underwriting classes; any substandard ratings; the year from the Policy Date and the Specified Amount.Rider charges are taken from the policy's Cash Value at the beginning of the month starting with the Policy Date and we will not pro rate the monthly fee should the Rider terminate before the beginning of the next month. (14) Ask for an illustration, or see the Policy Data Page for more information on your cost. (15) This amount may not be representative of your cost. (16) During the first through fifteenth years from the Policy Date, this charge is: $0.60 per $1,000 on the first $25,000 of the Cash Value in the variable investment options; $0.30 per $1,000 on $25,001 up to $250,000 of the Cash Value in the variable investment options; and $0.10 per $1,000 of the Cash Value in the variable investment options over $250,000.Thereafter, this charge is: $0.60 per $1,000 on the first $25,000 of the Cash Value in the variable investment options; and $0.10 per $1,000 of the Cash Value in the variable investment options over $25,000. (17) We deduct this charge during the first through third years from the Policy Date, which will not exceed $750 per month.This charge varies by: the younger Insured's age; the year from the Policy Date; and the Specified Amount.This charge does not apply to that portion of your Specified Amount that constitutes supplemental insurance coverage.For more information, see "Supplemental Coverage," beginning on page 16. (18) Ask for an illustration, or see the Policy Data Page for more information on your cost. (19) This amount may not be representative of your cost. (20) During the first year from the Policy Date, the monthly maximum guaranteed amount is $10, and the monthly current amount is $10.During the second through twentieth year from the Policy Date, the monthly maximum guaranteed amount is $5, and the monthly current amount is $5, for policies with a total Specified Amount of at least $150,000; otherwise, the monthly maximum guaranteed amount is $3, and the monthly current amount is $3.Thereafter, there is no charge. (21) We charge interest on the amount of an outstanding policy loan, at the rate of 3.9% per annum, which accrues daily and becomes due and payable at the end of the year from the Policy Date.If left unpaid, we will add it to the loan amount.As collateral or security for repayment, we transfer an equal amount of Cash Value to the loan account, on which interest accrues and is credited daily.During years two through ten from the Policy Date, the minimum guaranteed interest crediting rate is 3.0% per annum, and the current interest crediting rate is 3.0% per annum.(During the first year from the Policy Date, no policy loans may be taken.)From the eleventh year, the minimum guaranteed interest crediting rate is 3.65% per annum, and the current interest crediting rate is 3.9% per annum.The effect is a net cost of no more than 0.90% per annum during the first ten years, and 0.25% per annum thereafter, based on the minimum guaranteed interest crediting rates.Based on the current interest crediting rates, the net cost is 0.90% per annum during the first ten years, and 0 thereafter.For more information, see "Policy Loans," beginning on page 29. 7 Periodic Charges Other Than Sub-Account Portfolio Operating Expenses For Riders Optional Charge (22) When Optional Charge Is Deducted Amount Deducted From Cash Value Estate Protection Rider (23) Representative - For Male And Female, Both Age 55 And Non-tobacco, With A Specified Amount Of $1,000,000 And Death Benefit Option One Monthly Minimum Maximum Representative $0.0001 $83.33 $0.004 Per $1,000 Of Additional Death Benefit Protection - Proportionately From Your Chosen Variable And Fixed Investment Options Policy Split Option Rider (24) Representative - For Male And Female, Both Age 55 And Non-tobacco, With A Specified Amount Of $1,000,000 And Death Benefit Option One Monthly Minimum Maximum Representative $0.01 $0.03 $0.02 Per $1,000 Of Specified Amount - Proportionately From Your Chosen Variable And Fixed Investment Options (22) You may elect any or all of these Riders available under this policy.The continuation of a Rider is contingent on the policy being In Force.Rider charges are taken from the policy's Cash Value at the beginning of the month starting with the Policy Date and we will not pro rate the monthly fee should the Rider terminate before the beginning of the next month.The amounts presented here may not be representative of your cost.Ask for an illustration, or see the Policy Data Page, for more information on your cost. (23) This charge varies (by: the Insureds' sexes; ages; underwriting classes; any substandard ratings; the year from the Policy Date and the Specified Amount) because we calculate it using the cost of insurance rate. (24)This charge variesbased on the individual characteristics of the Insureds. 8 The next item shows the minimum and maximum total operating expenses, as of December 31, 2006, charged by the Sub-Account portfolios that you may pay periodically during the time that you own the policy.More detail concerning each Sub-Account portfolio’s fees and expenses is contained in the prospectus for the mutual fund that corresponds to the Sub-Account portfolio. Total Annual Sub-Account Portfolio Operating Expenses Total Annual Sub-Account Portfolio Operating Expenses Maximum Minimum (expenses that are deducted from the Sub-Account portfolio assets, including management fees, distribution (12b-1) fees, and other expenses) 1.51% 0.77% Currently, none of the portfolios assess a short-term trading fee.However, in the future, we may add portfolios that do assess a short-term trading fee. Policy Investment Options You may choose to allocate all or a portion of your Net Premium to any Sub-Account.When this actually happens depends on the right to examine law of the state in which you live.Or you may choose to allocate all or a portion of your Net Premium to the fixed investment option, and we will allocate it when we receive it. Based on the right to examine law, some states require that we refund the initial Premium if you exercise your right to cancel the policy.Others require that we return the Cash Value.If yours is a state that requires us to refund the initial Premium, we will hold the initial Net Premium in the available money market Sub-Account until the free-look period expires.Once your examination right ends, we will transfer the variable account Cash Value to your Sub-Account allocations in effect at the time of the transfer.If yours is a state that requires us to refund the Cash Value, we will allocate all of the initial Net Premium to the available money market Sub-Account.On the next Valuation Period, we will allocate all of the Cash Value to the designated Sub-Accounts based on the allocation instructions in effect at that time.Any initial Net Premium designated to be allocated to fixed investment options will be so allocated immediately upon receipt. The Fixed Investment Option The Net Premium you allocate to the fixed investment option is held in the fixed account, which is part of our general account.The general account contains all of our assets other than those in the separate accounts and funds the fixed investment option.These assets are subject to our general liabilities from business operations.The general account is used to support our insurance and annuity obligations.Any amounts in excess of the separate account liabilities are deposited into our general account.We bear the full investment risk for all amounts allocated to the fixed account. We guarantee that the amounts you allocate to the fixed investment option will be credited interest daily at a net effective annual interest rate of no less than the stated interest crediting rate on the Policy Data Page.We will credit any interest in excess of the guaranteed interest crediting rate at our sole discretion.You assume the risk that the actual rate may not exceed the guaranteed interest crediting rate. The amounts you allocate to the fixed investment option will not share in the investment performance of our general account.Rather, the investment income you earn on your allocations will be based on varying rates we set. The general account is not subject to the same laws as the separate account, and the SEC has not reviewed the disclosures in this prospectus relating to the fixed account.However, information about the fixed account is subject to federal securities laws relating to the accuracy and completeness of statements made by prospectus disclosure. Interest rates are set at the beginning of each calendar quarter.You may receive a different interest rate depending on the rates in effect when you purchase the policy.The rate may also vary for Net Premiums versus a transfer of Units from a Sub-Account portfolio.In honoring your request to transfer an amount out of the fixed account, we will do so on a last-in, first out basis (LIFO).Interest we credit to the fixed investment option may not increase the Cash Surrender Value enough to cover the policy's charges.If not, the policy may Lapse.For more information, see "Lapse," beginning on page 30. Variable Investment Options The variable investment options constitute the limitedly available mutual funds, and we have divided the separate account into an equal number of Sub-Account portfolios to account for your allocations.Each Sub-Account portfolio invests in a mutual fund that is registered with the SEC.(This registration does not involve the SEC's supervision of the management or investment practices or policies of these mutual funds).The “Appendix A:” Sub-Account Information” section identifies the available mutual funds, by name, investment type and adviser. 9 Each Sub-Account portfolio’s assets are held separately from the assets of the other Sub-Account portfolios, and each Sub-Account portfolio has investment objectives and policies that are different from those of the other Sub-Account portfolios.Thus, each Sub-Account portfolio operates as a separate investment fund, and the income or losses of one Sub-Account portfolio generally have no effect on the Investment Experience of any other Sub-Account portfolio. The Sub-Accounts available through this policy are listed below.For more information about the mutual funds, please refer to “Appendix A:Sub-Account Information” and/or the applicable mutual fund’s prospectus. W&R Target Funds, Inc. · Asset Strategy Portfolio* · Balanced Portfolio · Bond Portfolio* · Core Equity Portfolio · Dividend Income Portfolio · Energy Portfolio · Global Natural Resources Portfolio · Growth Portfolio · High Income Portfolio* · International Growth Portfolio · International Value Portfolio · Micro Cap Growth Portfolio · Mid Cap Growth Portfolio · Money Market Portfolio · Mortgage Securities Portfolio · Real Estate Securities Portfolio · Science and Technology Portfolio · Small Cap Growth Portfolio · Small Cap Value Portfolio · Value Portfolio The following Sub-Account is only available in policies issued before April 2, 2007: W&R Target Funds, Inc. · Limited-Term Bond Portfolio 10 *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. Allocation of Net Premium and Cash Value We allocate your Net Premium payments to Sub-Accounts or the fixed account per your instructions.You must specify your Net Premium payments in whole percentages, and any allocation you make must at least be 1%.The sum of allocations must equal 100%. Valuation of Accumulation Units We will price Sub-Account Units on any day the New York Stock Exchange (NYSE) is open for business, unless we are closed. We will not price Sub-Account Accumulation Units on these recognized holidays: · New Year's Day · Martin Luther King, Jr. Day · Presidents’ Day · Good Friday · Memorial Day · Independence Day · Labor Day · Thanksgiving · Christmas In addition, we will not price Sub-Account Accumulation Units if: · trading on the New York Stock Exchange is restricted; · an emergency exists making disposal or valuation of securities held in the separate account impracticable; or · the SEC, by order, permits a suspension or postponement for the protection of security holders. SEC rules and regulations govern when the conditions described above exist.Any transaction you try to effect when we are closed will not happen until the next day the NYSE and we are both open for business. 11 How Sub-Account Investment Experience Is Determined Though the number of Sub-Account Accumulation Units will not change as a result of Investment Experience, changes in the net investment factor, as described below, may cause the value of a Sub-Account Accumulation Unit to increase or decrease from Valuation Period to Valuation Period.Changes in the net investment factor may not be directly proportional to changes in the NAV of the mutual fund shares. We determine the change in Sub-Account values at the end of a Valuation Period.The Sub-Account Accumulation Unit value for a Valuation Period is determined by multiplying the Sub-Account Accumulation Unit value as of the prior Valuation Period by the net investment factor for the Sub-Account for the current Valuation Period. We determine the net investment factor for any Valuation Period by dividing (a) by (b) where: (a) is the sum of: · the NAV per share of the mutual fund held in the Sub-Account as of the end of the current Valuation Period; and · the per share amount of any dividend or income distributions made by the mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period); plus or minus · a per share charge or credit for any taxes reserved for as a result of the Sub-Account's investment operations if changes to the law result in a modification to the tax treatment of the separate account; and (b) is the NAV per share of the mutual fund as of the end of the immediately preceding Valuation Period. Cash Value The policy has a Cash Value.There is no guaranteed Cash Value.Rather, it will be based on the Accumulation Unit values, and vary with the Investment Experience of the Sub-Account portfolios to which you have allocated Net Premium, as well as the values of, and any daily crediting of interest to, the policy loan and fixed accounts.It will also vary because we deduct the policy's periodic charges from the Cash Value.So, if the policy's Cash Value is part of the Death Benefit option you have chosen, then your Death Benefit will fluctuate. We will determine the value of the assets in the separate account at the end of each Valuation Period.We will determine the Cash Value at least monthly. To determine the number of Sub-Account Accumulation Units credited to each Sub-Account, we divide the net amount you allocate to the Sub-Account by the Sub-Account Accumulation Unit value for the Sub-Account (using the next Valuation Period following when we receive the Premium). If you surrender part or all of the policy, we will deduct a number of Sub-Account Accumulation Units from the separate account and an amount from the fixed account that corresponds to the surrendered amount.Thus, your policy’s Cash Value will be reduced by the surrendered amount.Similarly, when we assess charges or deductions, a number of Sub-Account Accumulation Units from the separate account and an amount from the fixed account that corresponds with the charge or deduction will be deducted from the policy’s Cash Value.We make these deductions in the same proportion that your interests in the separate account and the fixed account bear to the policy’s total Cash Value. The Cash Value in the policy loan and fixed accounts will be credited interest daily at the guaranteed minimum annual effective rate stated on the Policy Data Page.For there to be Cash Value in the policy loan account, you must have taken a policy loan.We may decide to credit interest in excess of the guaranteed minimum annual effective rate.For the fixed account, we will guarantee the current rate in effect through the end of the calendar quarter.Upon request, we will inform you of the current applicable rates for each account. For more information, see "The Fixed Investment Option," beginning on page 9 and "Loan Amount And Interest," beginning on page 29. On any date during the policy year, the Cash Value equals the Cash Value on the preceding Valuation Period, plus any Net Premium applied since the previous Valuation Period, minus any policy charges, plus or minus any investment results, and minus any partial surrenders. 12 Transfers Among and Between Policy Investment Options Sub-Account Portfolio Transfers We will determine the amount you have available for transfers among the Sub-Account portfolios in Accumulation Units based on the Net Asset Value (NAV) per share of the mutual fund in which a Sub-Account portfolio invests.The mutual fund will determine its NAV once daily as of the close of the regular business session of the New York Stock Exchange (usually 4:00 p.m. Eastern time).An Accumulation Unit will not equal the NAV of the mutual fund in which the Sub-Account portfolio invests, however, because the Accumulation Unit value will reflect the deduction for any transaction fees and periodic charges.For more information, see "In Summary: Fee Tables," beginning on page 5, and "How Sub-Account Investment Experience is Determined," beginning on page 12. Policy owners may request transfers to or from the Sub-Accounts once per valuation day, subject to the terms and conditions of the policy and the mutual funds. Neither the policies nor the mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as "market-timing" or "short-term trading").If you intend to use an active trading strategy, you should consult your registered representative and request information on other Nationwide policies that offer mutual funds that are designed specifically to support active trading strategies. We discourage (and will take action to deter) short-term trading in this policy because the frequent movement between or among Sub-Accounts may negatively impact other investors in the policy.Short-term trading can result in: · the dilution of the value of the investors' interests in the mutual fund; · mutual fund managers taking actions that negatively impact performance (i.e., keeping a larger portion of the mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this policy from the negative impact of these practices, we have implemented, or reserve the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.We cannot guarantee that our attempts to deter active trading strategies will be successful.If active trading strategies are not successfully deterred by our actions, the performance of Sub-Accounts that are actively traded will be adversely impacted. Redemption Fees.Some mutual funds assess a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of the allocation to the Sub-Account.The fee is assessed against the amount transferred and is paid to the mutual fund.Redemption fees compensate the mutual fund for any negative impact on fund performance resulting from short-term trading.Currently, none of the portfolios assess a short-term trading fee. U.S. Mail Restrictions.We monitor transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a policy may appear on these reports if the policy owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring in a given Valuation Period.For example, if a policy owner executes multiple transfers involving 10 Sub-Accounts in 1 day, this counts as 1 transfer event.A single transfer occurring in a given Valuation Period that involves only 2 Sub-Accounts (or one Sub-Account if the transfer is made to or from a fixed investment option) will also count as 1 transfer event. As a result of this monitoring process, we may restrict the form in which transfer requests will be accepted.In general, we will adhere to the following guidelines: 13 Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the policy owner notifying them that: 1.they have been identified as engaging in harmful trading practices; and 2.if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the policy owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the policy owner to submitting transfer requests via U.S. mail. Each January 1st, we will start the monitoring anew, so that each policy starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts.Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple policy owners.These multi-contract advisers will be required by Nationwide to submit all transfer requests via U.S. mail. Short-Term Trading Fees (i.e. Redemption Fees) Some Portfolios assess a short-term trading fee in connection with transfers from a Sub-Account that occur within a specified number of days after the date of the allocation to the Sub-Account.Such fees are intended to compensate the Portfolio (and contract owners with interests allocated in the Portfolio) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees paid are retained by the Portfolio, not by Nationwide, and are a part of the Portfolio's assets. Currently, none of the Portfolios offered under the contract assess a short-term trading fee. Other Restrictions.We reserve the right to refuse or limit transfer requests, or take any other action we deem necessary, in order to protect policy owners and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some policy owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by us to constitute harmful trading practices, may be restricted. Any restrictions that we implement will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions.Pursuant to regulations adopted by the SEC, we are required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any of our policy owners; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct us to restrict or prohibit further purchases or exchanges by policy owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than our policies). We are required to provide such transaction information to the underlying mutual funds upon their request.In addition, we are required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.We and any affected policy owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by us, we will keep any affected policy owner in their current underlying mutual fund allocation. We may add new underlying mutual funds, or new share classes of currently available underlying mutual funds, that assess short-term trading fees.In the case of new share class additions, your subsequent allocations may be limited to that new share class.Short-term trading fees are a charge assessed by an underlying mutual fund when you transfer out of a Sub-Account within 60 days of the date of allocation to the Sub-Account.The separate account will collect the short-term trading fees at the time of the transfer by reducing the amount transferred.We will remit all such fees to the underlying mutual fund. 14 Fixed Account Transfers Prior to the policy’s Maturity Date, you may also make transfers involving the fixed account.These transfers will be in dollars, and we reserve the right to limit their timing and amount, including that you may not request a transfer involving the fixed account before the end of the first year from the Policy Date.Also, you may not make more than one transfer every 12 months. On transfers to the fixed account, you may transfer 100% of the Cash Value allocated to the Sub-Account portfolios as of the close of business of the prior Valuation Period.However, we reserve the right to refuse any transfer to the fixed account if the fixed account’s Cash Value comprises more than 25% of the policy’s Cash Value. On transfers from the fixed account, we reserve the right to limit the amount of the policy’s Cash Value that you may transfer from the fixed account in a given policy year.The amount that may be transferred will be determined as of the end of each interest rate guarantee period.An interest rate guarantee period is the time that a stated interest rate is guaranteed to remain in effect.The period begins at the time of the transfer and ends on the last day of the calendar quarter.Each successive period is three months.Any transfers you make from the fixed account must be within 30 days of the end of a period. Any restrictions that we implement will be applied consistently and uniformly. Modes To Make A Transfer To make a transfer, send your written request to us at our Home Office via first class U.S. mail.Upon receipt, we will process a transfer request at the end of the current Valuation Period.We may also permit you to use other modes of communication, subject to limitations. Our contact information is on the cover page of this prospectus. We will employ reasonable procedures to confirm that instructions are genuine, including: · requiring forms of personal identification before acting upon instructions; · providing you with written confirmation of completed transactions; and/or · tape recording telephone instructions. If we follow these procedures, we will not be liable for any loss, damage, cost or expense from complying with what we reasonably believe to be genuine instructions.Rather, you will bear the risk of loss. Any computer system or telephone, whether it is yours, your service provider’s, your representative’s, or ours, can experience slowdowns or outages for a variety of reasons.These slowdowns or outages may delay or prevent our ability to process your request.Although we have taken precautions to help our system handle heavy usage, we cannot promise complete reliability under all circumstances.If you are experiencing problems, you should make your request in writing. The Policy The policy is a legal contract between you and us.Any change to which we would want to make must be in writing, signed by our president and secretary, and attached to or endorsed on the policy.You may exercise all policy rights and options while at least one Insured is alive.You may also change the policy, but only in accordance with its terms. Generally, the policy is available for two insureds between the ages of 21 and 85 (although these ages may vary in your state).It is nonparticipating, meaning we will not be contributing any operating profits or surplus earnings toward the Proceeds from the policy.The policy will comprise and be evidenced by: a written contract; any Riders; any endorsements; and the application, including any supplemental application.We will consider the statements you make in the application as representations.We will rely on them as being true and complete.However, we will not void the policy or deny a claim unless a statement is a material misrepresentation. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide will implement procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. Policy Owner The policy belongs to the owner named in the application.The Insureds, jointly, are the owner, unless a different owner is named in the application, or thereafter changed.After the death of the first Insured, the last surviving Insured is the owner, unless otherwise provided.You may also name a contingent policy owner.A contingent owner will become the owner if the owner dies before any Proceeds become payable.Otherwise, ownership will pass to the owner’s estate, if the owner is not the last surviving Insured.To the extent permitted by law, policy benefits are not subject to any legal process for the payment of any claim, and no right or benefit will be subject to claims of creditors (except as may be provided by assignment).You may name different owners or contingent owners (so long as the last surviving Insured is alive) by 15 submitting your written request to us at our Home Office, which will become effective when signed, rather than the date on which we received it.There may be adverse tax consequences.For more information, see "Taxes," beginning on page 31. The Beneficiaries The principal right of a beneficiary is to receive Proceeds constituting the Death Benefit upon the last surviving Insured's death.So long as the last surviving Insured is alive, you may: name more than one beneficiary; designate primary and contingent beneficiaries; change or add beneficiaries; and provide for another distribution than the following. If a primary beneficiary dies before the last surviving Insured, we will pay the Death Benefit to the remaining primary beneficiaries.We will pay multiple primary beneficiaries in equal shares.A contingent beneficiary will become the primary beneficiary if all primary beneficiaries die before the last surviving Insured, and before any Proceeds become payable.You may name more than one contingent beneficiary.We will also pay multiple contingent beneficiaries in equal shares.To change or add beneficiaries, you must submit your written request to us at our Home Office, which will become effective when signed, rather than the date on which we received it.The change will not affect any payment we made, or action we took, before we recorded the change. To Purchase To purchase the policy, you must submit to us a completed application and an initial Premium payment. We must receive evidence of insurability that satisfies our underwriting standards (this may require a medical examination) before we will issue a policy.We can provide you with the details of our underwriting standards.We reserve the right to reject an application for any reason permitted by law.Also, we reserve the right to modify our underwriting standards at any time. The minimum initial Specified Amount is $100,000. Coverage We will issue the policy only if the underwriting process has been completed, we have approved the application and both of the proposed Insureds are alive and in the same condition of health as described in the application.However, full insurance coverage will take effect only after you have paid the minimum initial Premium.We begin to deduct monthly charges from your policy Cash Value on the Policy Date. Supplemental Coverage Supplemental insurance coverage is also available.Supplemental insurance coverage is effectively term life insurance on the Insureds.It cannot exceed 90% of the total Specified Amount.There are no surrender charges, and there is no monthly charge per $1,000 of Specified Amount on the portion of Specified Amount that constitutes supplemental insurance coverage. Coverage Effective Date Full insurance coverage will begin and be In Force on the Policy Date shown on the Policy Data Page.It will end upon the Insured's death, once we begin to pay the Proceeds, or when the policy matures.It could end if the policy were to Lapse. Temporary Insurance Coverage Temporary insurance coverage, equal to the Specified Amount up to $1,000,000, may be available for no charge before full insurance coverage takes effect.You must submit a temporary insurance agreement and make an initial Premium payment.The amount of the initial Premium will depend on the initial Specified Amount, and your choice of Death Benefit option and any Riders, for purposes of the policy.During this time, we will deposit your initial Premium payment into an interest bearing checking account.Temporary insurance coverage will remain In Force for no more than 60 days from the date of the temporary insurance agreement.Before then, temporary insurance coverage will terminate on the date full insurance coverage takes effect, or five days from the date we mail a termination notice (accompanied by a refund equal to the Premium payment you submitted).If we issue the policy, what we do with the Net Premium depends on the right to examine law of the state in which you live. To Cancel (Examination Right) You may cancel your policy during the free-look period.The free-look period expires ten days after you receive the policy or longer if required by state law.If you decide to cancel during the free-look period, return the policy to the sales representative who sold it to you, or to us at our Home Office, along with your written cancellation request.Within seven days, we will refund the amount prescribed by the law of the state in which we issued the policy.We will treat the policy as if we never issued it.Because of the free-look period, when we actually allocate Net Premium to the Sub-Account portfolios based on your choices depends on the right to examine law of the state in which you live.For more information, see "Policy Investment Options," beginning on page 9. 16 To Change Coverage After the first year from the Policy Date, you may request to change the Specified Amount; however, no change will take effect unless the new Cash Surrender Value would be sufficient to keep the policy In Force for at least three months.Changes to the Specified Amount will alter the Death Benefit.For more information, see "Changes In The Death Benefit Option," beginning on page 26. You may request to increase the Specified Amount, by at least $10,000, which will increase the Net Amount At Risk.Because the cost of insurance charge is based on the Net Amount At Risk, and because there will be a separate cost of insurance rate for the increase, this will also cause the policy's cost of insurance charge to increase.As a result, there will be a corresponding increase in the periodic charges we deduct from the policy's Cash Value.Also, an increase in the Specified Amount may cause an increase to the amount of your subsequent Premium payments and the likelihood that the policy is at risk of lapsing sooner.For more information, see "Lapse," beginning on page 30. You may request to decrease the Specified Amount.We first apply decreases to the amount of insurance coverage as a result of any prior Specified Amount increases, starting with the most recent.Then we will decrease the initial Specified Amount.We will deny a request, however, to reduce the amount of your coverage below the minimum initial Specified Amount.For more information, see "To Purchase," beginning on page 16.Also, we will deny a request that would disqualify the policy as a contract for life insurance.For more information, see "The Minimum Required Death Benefit," beginning on page 26. To change the Specified Amount, you must submit your written request to us at our Home Office.For increases, you must provide us with evidence of insurability that satisfies our underwriting standards. The Insureds must be within the required issue ages of 21 and 85.If you have supplemental insurance coverage, we will make the change proportionately.Changes will become effective on the next monthly anniversary from the Policy Date after we approve the request.We reserve the right to limit the number of changes to one each year. Conversion Right You have a conversion right under the policy.At any time within the first 24 months of full insurance coverage, you may elect to transfer all value of the Sub-Account Portfolios to the fixed account, irrespective of our right to refuse a transfer to the fixed account, and we will not assess a transfer charge.You must make this election on our official forms to the Home Office. To Terminate Or Surrender You have the right to terminate the policy, or you may surrender the policy for its Cash Surrender Value.The policy will automatically terminate when the last surviving Insured dies, the policy matures, or the Grace Period ends.For more information, see "Surrenders," beginning on page 27. Generally, if the policy has a Cash Surrender Value in excess of the Premiums you have paid, the excess upon surrender will be included in your income for federal tax purposes.For more information, see "Surrender Of The Policy," beginning on page 33.The Cash Surrender Value will be reduced by the outstanding amount of a policy loan.For more information, see "Policy Loans," beginning on page 29. To Assign You may assign any rights under the policy while either Insured is alive.If you do, your beneficiary’s interest will be subject to the person(s) to whom you have assigned rights.Your assignment must be in writing, and it must be recorded at our Home Office before it will become effective.Your assignment will be subject to any outstanding policy loans.For more information, see "Policy Loans," beginning on page 29. Proceeds Upon Maturity If the policy is In Force on the Maturity Date, we will pay you the Proceeds. Normally, we will pay the Proceeds within seven days after we receive your written request at our Home Office.The payment will be postponed, however, when: the New York Stock Exchange is closed; the SEC restricts trading or declares an emergency; the SEC permits us to defer it for the protection of our policy owners; or the Proceeds are to be paid from the fixed account.The Proceeds will equal the policy's Cash Value minus any Indebtedness.After we pay the Proceeds, the policy is terminated. We may offer to extend the Maturity Date to coincide with the last surviving Insured's death, after which we will pay the Proceeds to your beneficiary.During this time, you will still be able to request partial surrenders. Availability varies by state.If you accept this offer, either to extend the Maturity Date for the policy value (as defined below), or for the Specified Amount (subject to the law of the state in which you lived at the time you purchased the policy), the policy will be endorsed so that: 17 · no changes to the Specified Amount will be allowed; · no additional Premium payments will be allowed; · no additional periodic charges will be deducted; · 100% of the policy value will be transferred to the policy's fixed account; and · if the extension is for the policy value, your Proceeds will either consist of the Cash Value or the balance of your accumulated premium account, depending on the applicable Death Benefit option.Under the terms of the offer, if you originally had chosen Death Benefit Option Two, this will change to Death Benefit Option One (if it already was, it remains as is), and the Proceeds your beneficiary will receive will be the policy's Cash Value.If your Death Benefit option was Option Three, the Proceeds your beneficiary will receive will be the balance of your accumulated premium account; or · if the extension is for the Specified Amount, the Specified Amount will be adjusted to what it was when the younger Insured reached Attained Age 70, but subject to any partial surrenders, which will affect the Specified Amount of a policy with Death Benefit Option One based on the younger Insured's Attained Age at the time the request for a partial surrender is made.While the younger Insured is between the Attained Ages of 71 and 90, a partial surrender will decrease the Specified Amount directly.If the younger Insured reaches Attained Age 91, a partial surrender will reduce the Proceeds by the proportion that the partial surrender reduced the policy's Cash Value.Notwithstanding, the Proceeds will be the greater of the policy's Specified Amount or Cash Value, unless you have revoked the Policy Guard Rider, in which case the Proceeds may be reduced. The Maturity Date will not be extended, however, beyond when the policy would fail the definition of life insurance under the Code. Reminders, Reports And Illustrations Upon request, we will send you scheduled Premium payment reminders and transaction confirmations.We will also send you semi-annual and annual reports that show: · the Specified Amount · the current Cash Value · Premiums paid · the Cash Surrender Value · all charges since the last report · outstanding Indebtedness You may receive information faster from us and reduce the amount of mail you receive by signing up for our eDelivery program.We will notify you by e-mail when important documents, like statements and prospectuses, are ready for you to view, print, or download from our secure server.If you would like to choose this option, go to www.waddell.com. We will send these reminders and reports to the address you provide on the application, or to another you may specify. At any time, you may ask for an illustration of future benefits and values under the policy.While we do not at present, we may charge if you ask for more than one illustration per year from the Policy Date. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to your household, we will mail only one copy of each document, unless notified otherwise by you.Household delivery will continue for the life of the contracts.Please call 1-866-223-0303 to resume regular delivery.Please allow 30 days for regular delivery to resume. Errors Or Misstatements If you make an error or misstatement in completing the application, then we will adjust the Death Benefit and Cash Value accordingly. We will adjust the Death Benefit and Cash Value by the ratio of the last monthly cost of insurance charge deducted to the monthly cost of insurance charge that would have been deducted on the true age and sex of each insured. 18 Incontestability We will not contest payment of the Death Benefit based on the initial Specified Amount after the policy has been In Force during the lifetime of the last surviving Insured for two years from the Policy Date.Similarly, for any change in Specified Amount requiring evidence of insurability, we will not contest payment of the Death Benefit based on the change after it has been In Force during the lifetime of the last surviving Insured for two years from the effective date. If We Modify The Policy Any modification (or waiver) of our rights or requirements under the policy must be in writing and signed by our president or corporate secretary.No agent may bind us by making any promise not contained in the policy. We may modify the policy, our operations, or the separate account’s operations to meet the requirements of any law (or regulation issued by a government agency) to which the policy, our company, or the separate account is subject.We may modify the policy to assure that it continues to qualify as a life insurance contract under the federal tax laws.We will notify you of all modifications, and we will make appropriate endorsements to the policy. Riders Riders are available for you to purchase to design the policy to meet your specific needs.Availability will vary by state.You will be charged for a Rider: so long as the policy remains In Force and the Rider's term has not expired; until we have paid the benefit; or you decided you no longer need the benefit and let us know in writing at our Home office.For more information on the costs of the Riders, see "In Summary: Fee Tables," beginning on page 5, and "Charges," beginning on page 21. Estate Protection Rider The benefit is an additional Death Benefit we will pay to the beneficiary, to offset any additional estate tax, upon receiving proof that both Insureds died while the policy is In Force and the Rider is in effect.The Rider's term is four years from the Policy Date.The Rider's Death Benefit will equal your additional estate tax liability, up to 122.22% of the policy's initial Specified Amount.We will not pay this Rider's Death Benefit, let alone the Death Benefit, however, if either Insured commits suicide, while sane or insane, within two years from the Policy Date.Instead, we will pay back the total charge we had deducted for this Rider.For more information, see "Suicide," beginning on page 27.There is no Cash Surrender Value or loan value to this Rider. Before the term expires, you may request to terminate this Rider in writing to our Home Office, and the additional Death Benefit will terminate effective on the next monthly anniversary from the Policy Date.This Rider will also terminate on the date the policy terminates. Policy Split Option Rider The benefit is the option to exchange the policy for two policies, each on the life of one Insured, if the Insureds' marriage ends or there is a qualifying federal tax law change, while the policy is In Force (and not in a grace period) and this Rider is in effect.Each new policy will consist of half the Specified Amount (the lesser of the initial Specified Amount and the Specified Amount before the exchange), the Cash Value and any indebtedness.We will base the Premium rates for each new policy on the respective Insured's age and underwriting class as of the effective date of the exchange. In the event that the Insureds' marriage ended, there must have been in effect, for the preceding year, a final divorce, dissolution or annulment decree from a court of competent jurisdiction.The qualifying changes in federal tax law must have concerned the reduction of either the marital deduction, or federal estate tax rate, to less than that in effect on the Policy Date.In either event, you will have six months, once the final divorce, dissolution or annulment decree has been in effect for a year, or from the enactment of the federal tax law change, within which to make your request in writing to our Home Office. The option will last so long as both Insureds are alive, and it is before the year in which the older Insured reaches Attained Age 80.Before then, you may terminate this Rider in writing to our Home Office that will become effective on the next monthly anniversary from the Policy Date.This Rider will terminate if you exercise the option.Otherwise, this Rider will terminate on the date the policy terminates.There is no Cash Surrender Value or loan value to this Rider. Exercising the option under this Rider may result in adverse tax consequences.For more information, see "Special Note Regarding The Policy Split Option Rider," beginning on page 34, but most definitely, consult your tax adviser before electing this Rider, let alone exercising your rights under it. 19 Policy Guard Rider The Policy Guard Rider prevents the policy from Lapsing due to Indebtedness by providing a guaranteed paid-up insurance benefit.The Rider is dormant until specifically invoked by the policy owner, at which time the policy is assessed a one-time charge.Invocation of the Rider enables the policy owner of a substantially depleted policy (due to outstanding loans) to avoid the negative tax consequences associated with lapsing a life insurance policy (consult a qualified tax advisor for more details).Policies issued on or after May 1, 2005 (or a later date if state law requires) will automatically receive the Policy Guard Rider. The policy owner is eligible to invoke the Policy Guard Rider when outstanding Indebtedness reaches a certain percentage of the policy's Cash Value.This percentage varies based on the Insureds' Attained Ages.The first time the policy's outstanding Indebtedness reaches the percentage that makes the policy eligible for invocation of the Rider, Nationwide will send a letter to the policy owner notifying them of the policy's eligibility to invoke the Rider.The letter will also describe the Rider, its cost, and its guaranteed benefits. In addition, the following conditions must be met in order to invoke the Rider: · the younger Insured is Attained Age 75 or older, · the policy has been In Force for at least 15 years, · the policy's Cash Value is at least $100,000, · at the time of policy issuance, you selected the guideline premium/cash value corridor tax test to qualify the policy for life insurance, and · based on our records of your premium payments, the entire cost basis of the policy (for tax purposes) has been withdrawn. The policy owner need not invoke the Rider immediately upon notification of eligibility.The Rider may be invoked at any time, provided that the above conditions are met and the policy remains In Force. After Nationwide receives the policy owner's request to invoke the Rider, Nationwide will adjust the policy, as follows: 1. If not already in effect, the Death Benefit option will be changed to Death Benefit Option One. 2. The Specified Amount will be adjusted to equal the lesser of: (a) the Specified Amount immediately before you invoked the Rider, or (b) the Specified Amount that will cause the Death Benefit to equal the minimum required death benefit. 3. Any non-loaned Cash Value (after deduction of the Policy Guard Rider charge) will be transferred to the Fixed Account, where it will earn the guaranteed fixed interest rate of the base policy (shown on the Policy Data Page). After the above adjustments are made, the loan balance will continue to grow at the policy's loan charge rate, and the amount in the collateral loan account will continue to earn interest at the policy's loan crediting rate.No policy charges will be assessed.No further loans may be taken from the policy and no withdrawals may be taken from the policy (except for a full policy surrender).Cash Value may not be transferred out of the Fixed Account.The Death Benefit will be the lesser of the Specified Amount or the minimum required death benefit.The policy will remain as described above for the duration of the policy. Invocation of the Policy Guard Rider is irrevocable. Premium This policy does not require a scheduled payment of Premium to keep it In Force.The policy will remain in effect as long as the conditions that cause the policy to Lapse do not exist.Each premium payment must be at least $50.Upon request, we will furnish Premium receipts. Initial Premium The amount of your initial Premium will depend on the initial Specified Amount of insurance, the Death Benefit option, and any Riders you select.Generally, the higher the required initial Specified Amount, the higher the initial Premium will be.Similarly, because Death Benefit Options Two and Three provide for a potentially greater Death Benefit than Death Benefit Option One, Death Benefit Options Two and Three may require a higher amount of initial Premium.Also, the age, sex, health, and activities of both Insureds will affect our determination of the risk of issuing the policy.In general, the greater this risk, the higher the initial Premium will be.The amount of supplemental coverage will also affect the initial Premium. 20 Whether we will issue full insurance coverage depends on both Insureds meeting all underwriting requirements, you paying the initial Premium, and our delivery of the policy while both Insureds are alive.We will not delay delivery of the policy to increase the likelihood that the Insureds are not still alive.Depending on the outcome of our underwriting process, more or less Premium may be necessary for us to issue the policy.We also retain the right to not issue the policy, after which, if we exercise this right, we will return your payment within two business days thereafter. You may pay the initial Premium to our Home Office or to our authorized representative.The initial Premium payment will not be applied to the policy until the underwriting process is complete. Subsequent Premiums You may make additional Premium payments at any time while the policy is In Force, subject to the following: · We may require satisfactory evidence of insurability before accepting any additional Premium payment that results in an increase in the policy’s Net Amount At Risk; · We will refund Premium payments that exceed the applicable premium limit established by the IRS to qualify the policy as a contract for life insurance.As discussed in the "Taxes" section of this prospectus, additional Premium payments or other changes to the policy may jeopardize the policy's non-modified endowment status.We will monitor Premiums paid and other policy transactions and will notify you when the policy’s non-modified endowment contract status is in jeopardy; and · We may require that policy indebtedness be repaid prior to accepting any additional Premium payments.Some, but not all, of the situations when we might exercise this right include when interest rates are low, when your policy loans exceed 90% of value of the Sub-Account portfolio allocations, or when a Premium payment may alter the character of the policy for tax purposes.For more information, see "Lapse," beginning on page 30.We will let you know ahead of time. We will send scheduled Premium payment reminder notices to you according to the Premium payment method shown on the Policy Data Page.If you decide to make a subsequent Premium payment, you must send it to our Home Office. Charges Please read and consider the following, which we intend to be an amplification (but it may also be duplicative), in conjunction with the fee tables, and accompanying footnotes, appearing earlier in this prospectus.See "In Summary: Fee Tables," beginning on page 5.Also, see the policy, including the Policy Data Page, and the Riders, for more information. We will make deductions under the policy to compensate us for the services and benefits we provide, the costs and expenses we incur, and the risks we assume.Every time you make a Premium payment, we will charge against that Premium payment a Premium Load, which is composed of the sales load and Premium taxes.If we begin to charge for illustrations, you will be expected to pay the charge directly to us at the time of your request.We will not deduct this charge from your policy’s Cash Value.However, we will deduct all other charges from the policy’s Cash Value (rather than a Premium payment), except for mortality and expense risk and loan amount interest, in proportion to the balances of your Sub-Account portfolio and the fixed account allocations.We will only deduct the mortality and expense risk charge from the Cash Value of the Sub-Account portfolios, and we will only deduct the loan amount interest charge from the Cash Value of the loan account.We will transfer the loan interest charge from your investment options to the loan account.We take the monthly periodic charges in advance and we will not pro rate any monthly Rider charge should the Rider terminate before the beginning of the next month. There are also charges associated with the Sub-Account portfolios.While you will not pay them directly, they will affect the value of the assets in the Sub-Account portfolios.On a daily basis, the manager of each mutual fund that comprises the policy's available variable investment options deducts operating charges from that mutual fund's assets before calculating the NAV.(We use NAV to calculate the value of your corresponding Sub-Account portfolio allocation in Units.)More detail about these charges is contained in the prospectus for the mutual fund. Sales Load During years one through ten from the Policy Date, the sales load portion of the Premium Load charge is $15 per $1000 of Premium, and, thereafter, $5 per $1000 of Premium, to cover our sales expenses. Premium Taxes The premium taxes portion of the Premium Load charge is $35 per $1000 of Premium and reimburses us for state and local premium taxes (at the estimated rate of 2.25%), and for federal premium taxes(at the estimated rate of 1.25%).This amount is an estimated amount.If the actual tax liability is more or less, we will not adjust the charge, so we may profit from it. 21 Surrender Charges A surrender charge will apply if you surrender or lapse the policy, or if you request to decrease the Specified Amount.There are two components of the surrender charge meant to cover our policy underwriting (the underwriting component) and sales expenses (the sales component), including for: processing the application; conducting any medical exams; determining insurability (and the Insureds' underwriting classes); and establishing policy records.The surrender charge equals the underwriting component plus 23.75% of the sales component.We will deduct the surrender charge based on the following schedule: During Policy Year Percentage Of Initial Surrender Charge 1 100% 2 100% 3 90% 4 80% 5 70% 6 60% 7 50% 8 40% 9 30% After 9 0 The underwriting component is the product of that portion of the Specified Amount not including any supplemental insurance coverage, divided by 1,000, and the administrative target premium.The administrative target premium is actuarially derived, and we use it to figure out how much to charge per Premium payment for underwriting expenses.The administrative target premium varies by the Insureds' ages when the policy was issued. The sales expense component is the lesser of the following two amounts.The first amount is the Guideline Annual Premium in the first year from the Policy Date.The second amount is the sum of all Premium payments you made during the first year from the Policy Date. We will calculate a separate surrender charge based on the Specified Amount and each increase in the Specified Amount, which, when added together, will amount to your surrender charge.A surrender charge will also apply if you request a decrease in the Specified Amount.We will calculate the surrender charge for a decrease in the Specified Amount as if you surrendered the policy, though we will only deduct a portion of it from your policy's Cash Value.The amount of surrender charge we deduct will be a product of the surrender charge and the decrease in Specified Amount divided by the Specified Amount before the decrease. All things being equal, the surrender charge will be greater for a policy with: an older Insured; a male insured; a higher Specified Amount; more first year Premium; or a higher risk Insured.If you change the Death Benefit option, and it does not result in a different Net Amount At Risk, we will not deduct a surrender charge. We will waive the surrender charge if you elect to surrender your policy in exchange for a fixed life insurance policy offered by us. Partial Surrender Fee You may request a partial surrender after the first year from the Policy Date, and we may charge a partial surrender fee, of the lesser of $25 or 2% of the dollar amount of the partial surrender, to compensate us for the administrative costs in calculating and generating the surrender amount.However, currently, there is no charge for a partial surrender. Cost Of Insurance The cost of insurance charge compensates us for underwriting insurance protection.The cost of insurance charge is the product of the Net Amount At Risk and the cost of insurance rate. We base the cost of insurance rates on our expectations as to future mortality and expense experience.The cost of insurance rate will vary by: the Insureds' sexes; ages; underwriting classes; any substandard ratings; for how long the policy has been In Force and the Specified Amount.There will be a separate cost of insurance rate for the initial Specified Amount and any increases.The cost of insurance rates will never be greater than those guaranteed in the policy. We will uniformly apply a change in any cost of insurance rate for Insureds, of the same ages, sexes, underwriting classes, and any substandard ratings, on whom policies with the same Specified Amount have been In Force for the same length of time.The change could increase your cost of insurance charges, which, accordingly, would decrease your policy's Cash 22 Value, and the converse is true, too.In contrast, you could cause your cost of insurance charge to decrease with a request to reduce the Specified Amount that also reduces the Net Amount At Risk. Mortality And Expense Risk Currently, we deduct this charge monthly according to the following schedule.During the first through fifteenth years from the Policy Date, the charge is: $0.60 per $1,000 on the first $25,000 of the Cash Value in the variable investment options; $0.30 per $1,000 on the next $225,000 up to $250,000 of the Cash Value in the variable investment options; and $0.10 per $1,000 of the Cash Value in the variable investment options over $250,000.Thereafter, this charge is: $0.60 per $1,000 on the first $25,000 of the Cash Value in the variable investment options; and $0.10 per $1,000 of the Cash Value in the variable investment options over $25,000.This charge compensates us for assuming risks associated with mortality and expense costs, and we may profit from it.The mortality risk is that the Insureds do not live as long as expected.The expense risk is that the costs of issuing and administering the policy are more than expected. Underwriting and Distribution The underwriting and distribution charge reimburses us for sales, underwriting, distribution and issuance costs, and we will deduct this charge through the first three years from the Policy Date (not to exceed $750 per month).The charge is the product of the Specified Amount (not including that portion constituting supplemental insurance coverage) and a rate. The charge will vary by the issue age of the younger Insured and the Specified Amount. Administrative Currently, we deduct this charge according to the following schedule.During the first year from the Policy Date, the monthly amount is $10.During the second through twentieth year from the Policy Date, the monthly amount is $3, for policies with a total Specified Amount of less than $150,000; otherwise, the current amount is $5.Thereafter, there is no charge.This charge reimburses us for the costs of maintaining the policy, including for accounting and record-keeping. Policy Loan Interest We will charge interest on the amount of an outstanding policy loan, at the rate of 3.9% per annum, which will accrue daily.The loan and accrued interest become due and payable at the end of the year from the Policy Date, when the policy lapses, or when you surrender the policy.If left unpaid, we will add it to the policy's outstanding Indebtedness.As collateral or security for repayment, we will transfer an equal amount of Cash Value to the loan account, on which interest will accrue and be credited daily.During years two through ten from the Policy Date, the minimum guaranteed interest crediting rate is 3.0% per annum, and the current interest crediting rate is 3.0% per annum.(During the first year from the Policy Date, no policy loans may be taken.)From the eleventh year, the minimum guaranteed interest crediting is 3.65% per annum, and the current interest crediting rate is 3.9%.The effect is a net cost of no more than 0.90% per annum during the first ten years, and 0.25% per annum thereafter, based on the minimum guaranteed interest crediting rates.Based on the current interest crediting rates, the net cost is 0.90% per annum during the first ten years, and 0 thereafter. Estate Protection Rider This charge compensates us for additional Death Benefit coverage while it is available.The charge is the product of the additional Death Benefit amount and your monthly cost of insurance rate.We use the same monthly cost of insurance rate that we use to calculate the cost of insurance charge.However, because we multiply the monthly cost of insurance rate by the Rider’s Death Benefit, this charge should be less. Policy Split Option Rider This charge compensates us for the option to exchange the policy for two individual policies, each on the life of one Insured.The charge is the product of the Specified Amount and the monthly policy split option cost rate.This rate is based on the average ages of the two Insureds on the Policy Date, and is stated on the Policy Data Page. Policy Guard Rider We take a one-time charge at the time you invoke this Rider.The charge is the product of the policy's Cash Value and an age-based factor shown in the Rider (based on the age of the younger Insured).If the policy's non-loaned Cash Value is insufficient to pay the Rider's charge, you must make loan repayments sufficient to cover the Rider's charge.The Rider's charge covers the administrative costs associated with the rider and compensates us for the risk of the Rider's guaranteed paid-up death benefit.We may profit from the charge. Reduction of Charges In addition to sales to individuals, the policy may be purchased by corporations and other entities.We may reduce or eliminate certain charges (sales load, surrender charge, monthly administrative charge, monthly cost of insurance charge, or other charges) where the size or nature of the group allows us to realize savings with respect to sales, underwriting, administrative or other costs. 23 We determine the eligibility and the amount of any reduction by examining a number of factors, including: the number of policies owned with different insureds; the total premium we expect to receive; total Cash Value of commonly owned policies; the nature of the relationship among individual insureds; the purpose for which the policies are being purchased; the length of time we expect the individual policies to be In Force; and any other circumstances which are rationally related to the expected reduction in expenses. We may lower commissions to the selling broker-dealer and/or increase charge back of commissions paid for policies sold with reduced or eliminated charges.If you have questions about whether your policy is eligible for reduction of any charges, please consult with your registered representative for more specific information.Your registered representative can answer your questions and where appropriate can provide you with illustrations demonstrating the impact of any reduced charges for which you may be eligible. We may change both the extent and the nature of the reductions.We make the reductions in charges in a way not unfairly discriminatory to policy owners and reflects the differences in costs of services we provide. Entities considering purchasing the policy should note that in 1983, the U.S. Supreme Court held in Arizona Governing Committee v. Norris that certain annuity benefits provided by employers' retirement and fringe benefit programs may not vary between men and women on the basis of sex.The policies are based upon actuarial tables which distinguish between men and women.Thus, the policies provide different benefits to men and women of the same age.Accordingly, employers and employee organizations should consider, in consultation with legal counsel, the impact of Norris on any employment related insurance or benefit program before purchasing this policy. A Note on Charges During a policy's early years, the expenses we incur in distributing and establishing the policy exceed the deductions we take.Nevertheless, we expect to make a profit over time because variable life insurance is intended to be a long-term financial investment.Accordingly, we have designed the policy with features and investment options that we believe support and encourage long-term ownership. We make many assumptions and account for many economic and financial factors when we establish the policy's fees and charges.The following is a discussion of some of the factors that are relevant to the policy's pricing structure. Distribution, Promotional, and Sales Expenses.Distribution, promotional and sales expenses include amounts we pay to broker-dealer firms as commissions, expense allowances and marketing allowances.We refer to these expenses collectively as "total compensation." The maximum total compensation we pay to any broker-dealer firm in conjunction with policy sales is 75% of first year premiums and 3% of renewal premium after the first year. We have the ability to customize the total compensation package of our broker-dealer firms.We may vary the form of compensation paid or the amounts paid as commission, expense allowance or marketing allowance; however, the total compensation will not exceed the maximum (75% of first year premiums and 3% of renewal premium after the first year).Commission may also be paid as an asset-based amount instead of a premium based amount.If an asset-based commission is paid, it will not exceed 0.25% of the non-loaned cash value per year. The actual amount and/or forms of total compensation we pay depend on factors such as the level of premiums we receive from respective broker-dealer firms and the scope of services they provide.Some broker-dealer firms may not receive maximum total compensation. Individual registered representatives typically receive a portion of the commissions/total compensation we pay, depending on their arrangement with their broker-dealer firm.If you would like to know the exact compensation arrangement associated with this product, you should consult your registered representative. Information on Underlying Mutual Fund Payments Our Relationship with the Underlying Mutual Funds.The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The separate account aggregates policy owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The separate account (not the policy owners) is the underlying mutual fund shareholder.When the separate account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.We incur these expenses instead. We also incur the distribution costs of selling the policy (as discussed above), which benefit the underlying mutual funds by providing policy owners with Sub-Account options that correspond to the underlying mutual funds. An investment adviser or subadviser of an underlying mutual fund or its affiliates may provide us or our affiliates with wholesaling services that assist in the distribution of the policy and may pay us or our affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the policy. 24 Types of Payments We Receive.In light of the above, the underlying mutual funds or their affiliates make certain payments to us or our affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the policies and other variable policies we and our affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the policies, paying expenses that we or our affiliates incur in promoting, marketing, and administering the policies and the underlying mutual funds, and achieving a profit. We or our affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, we benefit from assets invested in our affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because our affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, we may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. We took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the policies (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, we would have imposed higher charges under the policy. Amount of Payments We Receive.For the year ended December 31, 2006, the underlying mutual fund payments we and our affiliates received from the underlying mutual funds did not exceed 0.50% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through this policy or other variable policies that we and our affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to us or our affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments we or our affiliates receive depends on the assets of the underlying mutual funds attributable to the policy, we and our affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to the amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds.We may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor we consider during the identification process is whether the underlying mutual fund’s adviser or subadviser is one of our affiliates or whether the underlying mutual fund, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable policies that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the policy in relation to its features and benefits when making your decision to invest.Please note that higher policy and underlying mutual fund fees and charges have a direct effect on your investment performance. The Death Benefit Calculation Of The Death Benefit Proceeds We will calculate the Death Benefit and pay it to the beneficiary when we receive at our Home Office proof that both the Insureds have died, as well as other customary information.We require notice of the first death within one year from the date of death, even though the Proceeds are not calculated or paid until the second death.We will not dispute the payment of the Death Benefit after the policy has been In Force for two years from the Policy Date.The Death Benefit may be subject to an adjustment if you make an error or misstatement upon application, or if an Insured dies by suicide. While the policy is In Force, the Death Benefit will never be less than the Specified Amount. The Death Benefit will depend on which option you have chosen and the tax test you have elected, as discussed in greater detail below.Also, the Death Benefit may vary with the Cash Value of the policy, which will depend on investment performance and take into account any insurance provided by Riders, as well as outstanding Indebtedness and any due and unpaid monthly deductions that accrued during a Grace Period. 25 Death Benefit Options There are three Death Benefit options under the policy.You may choose one. If you do not choose one of the following Death Benefit options, we will assume that you intended to choose Death Benefit Option One. · Option One The Death Benefit will be the greater of the Specified Amount or minimum required Death Benefit. · Option Two The Death Benefit will be the greater of the Specified Amount plus the Cash Value as of the date of death, or the minimum required Death Benefit. · Option Three The Death Benefit will be the greater of the Specified Amount plus the accumulated Premium account (which consists of all Premium payments minus all partial surrenders to the date of death) or the minimum required Death Benefit.The amount of the accumulated Premium account will be based on the Option Three Interest Rate stated on the Policy Data Page, which will be no less than zero or more than the Option Three Maximum Increase also stated on the Policy Data Page. Not all Death Benefit options are available in all states. The Minimum Required Death Benefit Each Death Benefit option has a minimum required Death Benefit.The minimum required Death Benefit is the lowest Death Benefit that will qualify the policy as life insurance under Section 7702 of the Code. The tax tests for life insurance generally require that the policy has a significant element of life insurance and not be primarily an investment vehicle.At the time we issue the policy, you irrevocably elect one of the following tests to qualify the policy as life insurance under Section 7702 of the Code: · the cash value accumulation test; or · the guideline premium/cash value corridor test. The cash value accumulation test determines the minimum required Death Benefit by multiplying the account value by a percentage determined by methodology set out in the federal tax regulations. The percentages depend upon the Insureds' ages, sexes and underwriting classifications.Under the cash value accumulation test, there is no limit to the amount that may be paid in premiums as long as there is sufficient Death Benefit in relation to the account value at all times. The guideline premium/cash value corridor test determines the minimum required Death Benefit by comparing the Death Benefit to an applicable percentage of the Cash Value.These percentages are set out in the Code and vary only by the younger Insured's Attained Age. Regardless of which test you elect, we will monitor compliance to assure that the policy meets the statutory definition of life insurance for federal tax purposes.As a result, the Proceeds payable under a policy should be excludable from gross income of the beneficiary for federal income tax purposes.Conversely, if in the unlikely event that the policy did not qualify as life insurance because your Death Benefit failed to amount to the minimum required Death Benefit, the Proceeds payable under the policy would be includable in the gross income of the beneficiary for federal income tax purposes.Because of this adverse consequence, we may refuse additional Premium payments or return the gross Premium payments to you so that the policy continues to meet the Code's definition of life insurance.For more information, see "Periodic Withdrawals, Non-Periodic Withdrawals And Loans," beginning on page 32. If you do not elect a test, we will assume that you intended to elect the guideline premium/cash value corridor test. Changes In The Death Benefit Option After the first policy year, you may elect to change the Death Benefit option under the policy from either Option One to Option Two, from Option Two to Option One, from Option Three to Option One, or from Option Three to Option Two.You may not change to Option Three.We will permit only one change of Death Benefit option per policy year.The effective date of a change will be the monthly anniversary date following the date we approve the change. For any change in the Death Benefit option to become effective, the Cash Surrender Value after the change must be sufficient to keep the policy In Force for at least three months. 26 We will adjust the Specified Amount so that the Net Amount At Risk remains constant before and after the Death Benefit option change.We will make these changes proportionately with respect to any supplemental insurance coverage.Because your Net Amount At Risk remains the same, changing the Death Benefit option by itself does not alter the policy’s cost of insurance. The policy’s charges going forward, however, will be based on a new Specified Amount that will change the calculation of those charges.Depending on changes in factors such as fluctuations in policy's Cash Value, these charges may increase or decrease after the reduction. Where the policy owner has selected the guideline premium/cash value corridor test, a change in Death Benefit option will not be permitted if it results in the total Premiums paid exceeding the maximum premium limitations under Section 7702 of the Code. Suicide If either Insured commits suicide, while sane or insane, within two years from the Policy Date, we will pay no more than the sum of the Premiums paid, less any indebtedness, and less any partial surrenders.Similarly, if either Insured commits suicide, while sane or insane, within two years from the date we accept an application for an increase in the Specified Amount, we will pay no more than the initial Specified Amount, plus the cost of insurance charges of the increase. Surrenders Full Surrender You may surrender the policy for the Cash Surrender Value at any time while an Insured is alive.We calculate the Cash Surrender Value based on the policy's Cash Value.For more information, see "Cash Value," beginning on page 12.To derive the Cash Surrender Value, we will deduct from the Cash Value, Indebtedness and the surrender charge.The effective date of a surrender will coincide with the date on which we receive the policy and your written request at our Home Office.We reserve the right to postpone payment of that portion of the Cash Surrender Value attributable to the fixed account for up to six months. Partial Surrender You may request a partial surrender of the policy's Cash Surrender Value at any time after it has been In Force for one year from the Policy Date. In policy years two through ten, the maximum aggregate annual amount of any partial surrender is limited to no more than 10% of the Cash Surrender Value as of the beginning of that year.Thereafter, the maximum aggregate annual amount of any partial surrender cannot exceed the Cash Surrender Value, less the greater of $500 or the total monthly fees and expenses you must pay to keep the policy In Force for three months. The minimum amount of any partial surrender is $200.A partial surrender cannot cause the total Specified Amount to be reduced below the minimum Specified Amount indicated on the Policy Data Page, and after any partial surrender, the policy must continue to qualify as life insurance under Section 7702 of the Code.You may incur a partial surrender fee.For more information, see "In Summary: Fee Tables," beginning on page 5.We reserve the right to limit partial surrenders to one a year. Reduction Of Specified Amount On A Partial Surrender We will reduce the Cash Value of the policy by the amount of any partial surrender in the same proportion as how you have allocated Cash Value among the Sub-Accounts.We will only reduce the Cash Value attributable to the fixed account when that of the Sub-Account is insufficient to cover the amount of the partial surrender. When you take a partial surrender, we will reduce the Specified Amount to ensure that the Net Amount At Risk does not increase.Because your Net Amount At Risk is the same before and after the reduction, a partial surrender by itself does not alter the policy’s cost of insurance.The policy’s charges going forward will be based on a new Specified Amount that will change the calculation of those charges.Depending on changes in variables such as the Cash Value, these charges may increase or decrease after the reduction in Specified Amount. Any reduction we make to the Specified Amount will be made in the following order: · against the most recent increase in the Specified Amount; · against the next most recent increases in the Specified Amount in succession; and · against the Specified Amount under the original application. While we reserve the right to deduct a partial surrender fee of up to $25, we currently deduct none.Partial surrenders could cause your policy to become a "modified endowment contract" under the Code, which would change the income tax treatment of any distributions from the policy.For more information, see "Periodic Withdrawals, Non-Periodic Withdrawals And Loans," beginning on page 32. 27 The Payout Options You have a number of options of receiving Proceeds, besides in a lump sum, which you may elect upon application.We will pay the Proceeds from our general account.If you do not make an election, when the last surviving Insured dies, the beneficiary may do so.If the beneficiary does not make an election, we will pay the Proceeds in a lump sum.Normally, we will make the lump sum payment within seven days after we receive your written request at our Home Office.We will postpone any payment of Proceeds, however, on the days we are unable to price Sub-Account Accumulation Units.For more information, see "Valuation of Accumulation Units," beginning on page 11.To elect more than one payout option, you must apportion at least $2,000 per option, which would amount to a payment, at specified intervals, of at least $20.At any time before Proceeds become payable, you may request to change your payout option in writing to our Home Office.Changing the beneficiary of the policy will revoke the payout options in effect at that time.Proceeds are neither assignable nor subject to claims of creditors or legal process. Please note that for the remainder of The Payout Options section, "you" means the person we are obligated to pay. Interest Income You keep the Proceeds with us to earn interest at a specified rate.The Proceeds can be paid at the end of every twelve-, six-, three- or one-month intervals.You may withdraw any outstanding balance by making a written request of us at our Home Office.We will pay interest on the outstanding balance at a rate of at least 2.5% per year.We will determine annually if we will pay any interest in excess of 2.5%.Upon your death, we will pay any outstanding balance to your estate. Income For A Fixed Period You keep the Proceeds with us, but are paid at specified intervals over a number of years (no more than 30).Each payment will consist of a portion of the Proceeds plus interest at a guaranteed rate.The Proceeds can be paid at the beginning of each twelve-, six-, three- or one-month interval.You may withdraw any outstanding balance by making a written request of us at our Home Office.We will pay interest at an annually determined rate of at least 2.5% per year.We will determine annually if we will pay any interest in excess of 2.5%.Upon your death, we will pay any outstanding balance to your estate. Life Income With Payments Guaranteed We pay you the Proceeds at specified intervals for a guaranteed period (10, 15 or 20 years), and, then, for the rest of your life, if you have outlived the guaranteed period.The Proceeds can be paid at the beginning of each twelve-, six-, three- or one-month interval.During the guaranteed period, we will pay interest on the outstanding balance at a rate of at least 2.5% per year.We will determine annually if we will pay any interest in excess of 2.5%.As the payments are based on your lifetime, you cannot withdraw any amount you designate to this option after payments begin.If you die before the guaranteed period has elapsed, we will make the remaining payments to your estate.If you die after the guaranteed period has elapsed, we will make no payments to your estate. Fixed Income For Varying Periods You keep the Proceeds with us, but are paid a fixed amount at specified intervals.The total amount payable each year may not be less than 5% of the original Proceeds.The Proceeds can be paid at the beginning of each twelve-, six-, three- or one-month interval.You may withdraw any outstanding balance by making a written request of us at our Home Office.We will pay interest on the outstanding balance at a rate of at least 2.5% per year.We will determine annually if we will pay any interest in excess of 2.5%.Upon your death, we will pay any outstanding balance to your estate. Joint And Survivor Life We pay you the Proceeds in equal payments at specified intervals for the life of the last surviving payee.The Proceeds can be paid at the beginning of each twelve-, six-, three- or one-month interval.As the payments are based on the lifetimes of the payees, you cannot withdraw any amount you designate to this option after payments begin.Also, payments will cease upon the death of the last surviving payee.We will make no payments to the last surviving payee's estate. Alternate Life Income We use the Proceeds to purchase an annuity with the payee as annuitant.The amount payable will be 102% of our current individual immediate annuity purchase rate on the date you choose this settlement option.The Proceeds can be paid at the end of every twelve-, six-, three- or one-month intervals.As the payments are based on your lifetime, you cannot withdraw any amount you designate to this option after payments begin.Also, payments will cease upon your death.We will make no payments to your estate. 28 Policy Owner Services Dollar Cost Averaging You may elect to participate in a dollar cost averaging program.Dollar cost averaging is an investment strategy designed to reduce the investment risks associated with market fluctuations, which will promote a more stable Cash Value and Death Benefit over time.The strategy spreads the allocation of your Premium among the Sub-Account portfolios and the fixed investment option over a period of time to allow you to potentially reduce the risk of investing most of your Premium into the Sub-Accounts at a time when prices are high.There is no charge for dollar cost averaging.For more information, see "Sub-Account Portfolio Transfers," beginning on page 13. On a monthly basis (or another frequency we may permit), a specified dollar amount of your Premium is systematically and automatically transferred from the fixed account to a Sub-Account portfolio.You may also have Premium transferred from the W& R Target Funds, Inc. - Money Market Portfolio. We will continue to process transfers until there is no more value left in the fixed account or the originating mutual fund(s).You may also instruct us in writing to stop the transfers.If you have Premium transferred from the fixed account, the amount must be no more than 1/30th of the fixed account value at the time you elect to participate in the program.Either you elect to participate in the dollar cost averaging program upon application or by submitting an election form before the beginning of the month. A dollar cost averaging program may not be available in all states.We do not assure the success of these strategies; success depends on market trends.We cannot guarantee that dollar cost averaging will result in a profit or protect against loss.You should carefully consider your financial ability to continue these programs over a long enough period of time to purchase Accumulation Units when their value is low, as well as when it is high.We may modify, suspend or discontinue these programs at any time.We will notify you in writing 30 days before we do this. Asset Rebalancing You may elect to set up asset rebalancing.To do so, you must complete the Asset Rebalancing Program Form and submit it to our Home Office.(You will use the same form to change your investment allocation choices, or terminate asset rebalancing, too.)Thereafter, automatically, on a periodic basis, the Cash Value of your chosen Sub-Account portfolios (up to 20), having fluctuated with Investment Experience, will be rebalanced in proportion to your investment allocation choices.There is no charge for asset rebalancing, but it does count as a transfer event.For more information, see "Sub-Account Portfolio Transfers," beginning on page 13.You can schedule asset rebalancing to occur every three, six, or twelve months on days when we price Sub-Account Units.For more information, see "Valuation of Accumulation Units," beginning on page 11. Unless you elect otherwise, asset rebalancing will not affect the allocation of Net Premiums you pay after beginning the program.Manual transfers will not automatically terminate the program.Termination of an asset rebalancing program will only occur as a result of your specific instruction to do so.We reserve the right to modify, suspend or discontinue asset rebalancing at any time. Policy Loans While the policy is In Force and after the first year from the Policy Date, you may take an advance of money from the Cash Value otherwise only available upon surrender or maturity, or upon payment of the Death Benefit.We call this advance a policy loan.You may increase your risk of Lapse if you take a policy loan.There also may be adverse tax consequences.You should obtain competent tax advice before you decide to take a policy loan. Loan Amount And Interest The minimum policy loan you may take is $1,000.You may take no more than the maximum loan value.The maximum loan value is based on your Cash Surrender Value less 10% of your Cash Value allocated to the Sub-Accounts.For more information, see "Full Surrender," beginning on page 27.We charge interest, at the maximum guaranteed rate of 3.9% per annum, on the amount of an outstanding loan, which will accrue daily and be payable at the end of each policy year.If left unpaid, we will add the interest to the loan amount. Collateral And Interest As collateral or security, we will transfer to the loan account an amount equal to the amount of the policy loan.You may request that we transfer this amount from specific Sub-Account portfolios. We will only make a transfer from the fixed investment option if the loan amount exceeds 90% of the Cash Value you have allocated to Sub-Account portfolios.On this amount, we will credit interest daily based on the current rate in effect, which is set at the beginning and guaranteed through the end of each calendar quarter.During years two through ten from the Policy Date, the minimum guaranteed interest 29 crediting rate will be 3.0% per annum.From the eleventh year, the minimum guaranteed interest crediting rate will be 3.65% per annum.We may credit interest in excess of the guaranteed interest crediting rate. Repayment You may repay all or part of a policy loan at any time while your policy is In Force during either Insured’s lifetime.The minimum repayment is $50.Interest on the loan amount will be due and payable at the end of each year from the Policy Date.If left unpaid, we will add it to the loan amount.While your policy loan is outstanding, we will credit all payments you make as Premium payments, unless you provide written notice that they are to be applied as loan repayments.If you do not specify any Sub-Account portfolios to allocate loan repayments, we will transfer the amount from the policy loan account to the Sub-Account portfolios and fixed investment option based on your allocations as of the date of repayment. Net Effect Of Policy Loans We will charge interest on the loan amount at the same time as the collateral amount will be credited interest.In effect, we will net the loan amount interest rate against the interest crediting rate, so that your actual cost of a policy loan will be less than the loan amount interest rate.For more information, see "In Summary: Fee Tables," in particular, the footnotes, beginning on page 5.Nevertheless, keep in mind that the Cash Value we transfer to our loan account as collateral for a policy loan will neither be affected by the investment performance of the Sub-Account portfolios, nor credited with the interest rates accruing on the fixed account.Whether repaid, a policy loan will affect the policy, the net Cash Surrender Value and the Death Benefit.Repaying a policy loan will cause the Death Benefit and net Cash Surrender Value to increase by the repayment amount. Lapse The policy is at risk of Lapsing when the Cash Surrender Value is insufficient to cover the monthly deduction of the periodic charges.However, it will not Lapse under the guaranteed policy continuation provision so long as you have at least paid the Policy Continuation Premium Amount, irrespective of poor investment results from your Net Premium allocation choices, or that the Cash Surrender Value is less than the amount of the policy's periodic charges deduction (or both).Subject to its conditions, you may also invoke the Policy Guard Rider to prevent the policy from Lapsing due to Indebtedness.For more information, see "Policy Guard Rider," beginning on page 20.In any event, there is a Grace Period before your policy will Lapse.Also, you may always reinstate a policy that has Lapsed. Guaranteed Policy Continuation Provision The policy will not Lapse if you have at least paid the Policy Continuation Premium Amount during the guaranteed policy continuation period, both as stated on the Policy Data Page.The Policy Continuation Premium Amount will vary by the Insureds' ages, sexes; underwriting classes, any substandard ratings, the Specified Amount, and the Riders purchased.The Policy Continuation Premium Amount will not account, however, for any subsequent increases in the Specified Amount, policy loans or partial surrenders.For no charge, you may request that we determine whether your Premium payments are sufficient to keep the guaranteed policy continuation provision in effect at any time, and you should do so especially after you have: requested an increase in the Specified Amount; taken a policy loan; or requested a partial surrender. There are two levels of guarantees: a guarantee that the policy will not Lapse for a limited period of time (until the younger Insured reaches Attained Age 75); and a lifetime guarantee (until the younger Insured reaches attained Age 100).The required monthly premium amounts are stated on the Policy Data Page.The limited guarantee has two periods or stages with different required monthly premium amounts.We will determine these amounts based upon the ages, sexes, risk classifications, the Specified Amount, and any options or Riders you have elected. If your Premium payments become insufficient for purposes of the limited policy continuation guarantee, we will notify you of the start of a Grace Period.Thereafter, if you do not pay the necessary amount, the limited policy continuation guarantee will terminate, and there is no opportunity to reinstate it.Also, the limited policy continuation guarantee is unavailable if the younger Insured is Attained Age 70 when full insurance coverage begins.When the guaranteed policy continuation period ends, if the Cash Surrender Value remains insufficient to cover the monthly deductions of periodic charges, the policy is at risk of Lapsing, and a Grace Period will begin.There is no charge for the guaranteed policy continuation provision.The guaranteed policy continuation provision is subject to state insurance restrictions and may be different in your state and for your policy. Grace Period We will send you a notice when the Grace Period begins.The notice will state an amount of Premium required to avoid Lapse that is equal to four times the current monthly deductions or, if it is less, the Premium that will bring the guaranteed policy continuation provision back into effect.If you do not pay this Premium within 61 days, the policy and all Riders will Lapse.The Grace Period will not alter the operation of the policy or the payment of Proceeds. 30 Reinstatement You may reinstate a Lapsed policy by: · submitting a written request at any time within three years after the end of the Grace Period and prior to the Maturity Date; · providing evidence of insurability of both Insureds that is satisfactory to us; · paying sufficient Premium to cover all policy charges that were due and unpaid during the Grace Period; · paying sufficient Premium to keep the policy In Force for three months from the date of reinstatement, or, if the policy is in the guaranteed policy continuation period, paying the lesser of (a) and (b) where: (a) is Premium sufficient to keep the policy In Force for three months from the date of reinstatement; and (b) is Premium sufficient to bring the guaranteed policy continuation provision into effect; and · paying any indebtedness against the policy which existed at the end of the Grace Period. At the same time, you may also reinstate any Riders, but subject to evidence of insurability satisfactory to us. The effective date of a reinstated policy, including any Riders, will be the monthly anniversary date on or next following the date we approve the application for reinstatement.If the policy is reinstated, the Cash Value on the date of reinstatement, will be set equal to the lesser of: · the Cash Value at the end of the Grace Period; or · the surrender charge for the policy year in which the policy was reinstated. We will then add any Premiums or loan repayments that you made to reinstate the policy. The allocations to Sub-Account portfolios in effect at the start of the Grace Period will be reinstated, unless you instruct otherwise. Taxes The tax treatment of life insurance policies under the Code is complex and the tax treatment of your policy will depend on your particular circumstances.Seek competent tax advice regarding the tax treatment of the policy given your situation.The following discussion provides an overview of the Code’s provisions relating to certain common life insurance policy transactions.It is not and cannot be comprehensive, and it cannot replace personalized advice provided by a competent tax professional. Types Of Taxes Of Which To Be Aware Federal Income Tax.Generally, the United States assesses a tax on income, which is broadly defined to include all items of income from whatever source, unless specifically excluded.Certain expenditures can reduce income for tax purposes and correspondingly the amount of tax payable.These expenditures are called deductions.While there are many more income tax concepts under the Code, the concepts of "income" and "deduction" are the most fundamental to the federal income tax treatment that pertains to this policy. Federal Transfer Tax.In addition to the income tax, the United States also assesses a tax on some or all of the value of certain transfers of wealth made by gift while a person is living (the federal gift tax), and by bequest or otherwise at the time of a person’s death (the federal estate tax). The federal gift tax is imposed on the value of the property (including cash) transferred by gift.Each donor is allowed to exclude an amount (in 2007, up to $12,000 per recipient) from the value of present interest gifts.In addition, each donor is allowed a credit against the tax on the first million dollars in lifetime gifts (calculated after taking into account the $12,000 exclusion amount).An unlimited marital deduction may be available for certain lifetime gifts made by the donor to the donor's spouse.Unlike the estate tax, the gift tax is not scheduled to be repealed. In general, in 2007, an estate of less than $2,000,000 (inclusive of certain pre-death gifts) will not incur a federal estate tax liability.The $2 million amount increases to $3.5 million in 2009.The federal estate tax (but not the federal gift tax) is scheduled to be repealed effective after 2009; however, unless Congress acts to make that repeal permanent, the estate tax is scheduled to be reinstated with respect to decedents who die after December 31, 2010.If the estate tax is reinstated and Congress has not acted further, the size of estates that will not incur an estate tax will revert to $1 million. An unlimited marital deduction may be available for federal estate tax purposes for certain amounts that pass to the surviving spouse. 31 If the transfer is made to someone two or more generations younger than the transferor, the transfer may be subject to the federal generation-skipping transfer tax ("GSTT").The GSTT provisions generally apply to the same transfers that are subject to estate or gift taxes.The tax is imposed at a flat rate equal to the maximum estate tax rate (for 2007, 45%), and there is a provision for an aggregate $1 million exemption.The GSTT tax is scheduled to be repealed effective after 2009; however, unless Congress acts to make that repeal permanent, the GSTT tax is scheduled to be reinstated on January 1, 2011 at a rate of 55%. State and Local Taxes.State and local estate, inheritance, income and other tax consequences of ownership or receipt of Policy Proceeds depend on the circumstances of each policy owner or beneficiary.While these taxes may or may not be substantial in your case, state by state differences of these taxes preclude a useful description of them in this prospectus. Buying The Policy Federal Income Tax.Generally, the Code treats life insurance Premiums as a personal expense.This means that under the general rule you cannot deduct from your taxable income the Premiums paid to purchase the policy. Federal Transfer Tax.Generally, the Code treats the payment of Premiums on a life insurance policy as a gift when the Premium payment benefits someone else (such as when premium payments are paid by someone other thanthe policy owner).Gifts are not generally included in the recipient’s taxable income.If you (whether or not you are the Insured) transfer ownership of the policy to another person, the transfer may be subject to a federal gift tax. Investment Gain In The Policy The income tax treatment of changes in the policy’s Cash Value depends on whether the policy is "life insurance" under the Code.If the policy meets the definition of life insurance, then the increase in the policy’s Cash Value is not included in your taxable income for federal income tax purposes unless it is distributed to you before the death of the Insured. To qualify as life insurance, the policy must meet certain tests set out in Section 7702 of the Code.We will monitor the Policy’s compliance with Code Section 7702, and take whatever steps are necessary to stay in compliance. Diversification.In addition to meeting the tests required under Section 7702, Section 817(h) of the Code requires that the investments of the separate account be adequately diversified.Regulations under Code Section 817(h) provide that a variable life policy that fails to satisfy the diversification standards will not be treated as life insurance unless such failure was inadvertent, is corrected, and the policy owner or the issuer pays an amount to the IRS.If the failure to diversify is not corrected, the income and gain in the contract would be treated as taxable ordinary income for federal income tax purposes. We will also monitor compliance with Code Section 817(h) and the regulations applicable to Section 817(h) and, to the extent necessary, will change the objectives or assets of the Sub-Account investments to remain in compliance.Thus, the policy should receive federal income tax treatment as life insurance. Representatives of the IRS have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the IRS issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds available in a variable insurance product does not exceed 20, the number of funds alone would not cause the policy to not qualify for the desired tax treatment.The IRS has also indicated that exceeding 20 investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the policy, when determining whether the policy qualifies for the desired tax treatment.The revenue ruling did not indicate the number of fund options, if any, that would cause the policy to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting: the number of underlying mutual funds, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in the investment objectives of underlying mutual funds such that the policy would no longer qualify as life insurance under Section 7702 of the Code, we will take whatever steps are available to remain in compliance. Periodic Withdrawals, Non-Periodic Withdrawals And Loans The tax treatment described in this section applies to withdrawals and loans you choose to take from the policy.It also applies to Premiums we accept but then return to meet the Code's definition of life insurance. The income tax treatment of distributions of cash from the policy depends on whether the policy is also a "modified endowment contract" under the Code. Generally, the income tax consequences of owning a life insurance contract that is not a modified endowment contract are more advantageous than the tax consequences of owning a life insurance contract that is a modified endowment contract. 32 The policies offered by this prospectus may or may not be issued as modified endowment contracts.If a contract is issued as a modified endowment contract, it will always be a modified endowment contract; a contract that is not issued as a modified endowment contract can become a modified endowment contract due to subsequent transactions with respect to the contract, such as payment of additional Premiums.If the contract is not issued as a modified endowment contract, we will monitor it and advise you ifthe payment of a Premium, or other transaction, may cause the contract to become a modified endowment contract. When the Policy is Life Insurance that is a Modified Endowment Contract.Section 7702A of the Code defines modified endowment contracts as those life insurance policies issued or materially changed on or after June 21, 1988 on which the total Premiums paid during the first seven years exceed the amount that would have been paid if the policy provided for paid up benefits after seven level annual Premiums.Under certain conditions, a policy may become a modified endowment contract, or may become subject to a new 7 year testing period as a result of a "material change" or a "reduction in benefits" as defined by Section 7702A(c) of the Code. All modified endowment contracts issued to the same owner by the same company during a single calendar year are required to be aggregated and treated as a single contract for purposes of determining the amount that is includible in income when a distribution occurs. The Code provides special rules for the taxation of surrenders, partial surrenders, loans, collateral assignments and other pre-death distributions from modified endowment contracts.Under these special rules, such transactions are taxable to the extent that at the time of the transaction the Cash Value of the policy exceeds the investment in the contract (generally, the Premiums paid for the policy).In addition, a 10% tax penalty generally applies to the taxable portion of such distributions unless the policy owner is over age 59½ or disabled, or the distribution is part of a series of substantially equal periodic payments as defined in the Code. When the Policy is Life Insurance that is NOT a Modified Endowment Contract.If the policy is not issued as a modified endowment contract, we will monitor Premiums paid and will notify the policy owner when the policy is in jeopardy of becoming a modified endowment contract.If a policy is not a modified endowment contract, a cash distribution during the first 15 years after a policy is issued which causes a reduction in Death Benefits may still become fully or partially taxable to the policy owner pursuant to Section 7702(f)(7) of the Code.You should carefully consider this potential tax ramification and seek further information before requesting any changes in the terms of the policy. Distributions from life insurance contracts that are not modified endowment contracts generally are treated as being from the investment in the contract (generally, the Premiums paid for the contract), and then from the income in the contract.Because Premium payments are generally nondeductible, distributions not in excess of investment in the contract are generally not includible in income; instead, they reduce the owner’s investment in the contract. However, if a policy is not a modified endowment contract, a cash distribution during the first 15 years after a policy is issued that causes a reduction in Death Benefits may still become fully or partially taxable to the policy owner pursuant to Section 7702(f)(7) of the Code.You should carefully consider this potential tax ramification and seek further information before requesting any changes in the terms of the policy. In addition, a loan from a life insurance contract that is not a modified endowment contract is not taxable when made, although it can be treated as a distribution if it is forgiven during the owner’s lifetime.Distributions from contracts that are not modified endowment contracts are not subject to the 10% early distribution penalty tax. Surrender Of The Policy A full surrender, cancellation of the policy by Lapse, or the maturity of the policy on its Maturity Date may have adverse tax consequences.If the amount you receive plus total policy Indebtedness exceeds the investment in the contract (generally, the Premiums paid into the policy), then the excess generally will be treated as taxable ordinary income, regardless of whether or not the policy is a modified endowment contract.In certain circumstances, for example when the policy Indebtedness is very large, the amount of tax could exceed the amount distributed to you at surrender. Withholding Distributions of income from a life insurance policy, including a life insurance policy that is a modified endowment contract, are subject to federal income tax withholding.Generally, the recipient may elect not to have the withholding taken from the distribution.We will withhold income tax unless you advise us, in writing, of your request not to withhold.If you request that taxes not be withheld, or if the taxes withheld are insufficient, you may be liable for payment of an estimated tax. A distribution of income from a life insurance policy may be subject to mandatory back-up withholding.Mandatory backup withholding means that we are required to withhold taxes on a distribution, at the rate established by Section 3406 of the Code, and the recipient cannot elect to receive the entire distribution at once.Mandatory backup withholding may arise if we have not been provided a taxpayer identification number, or if the IRS notifies us that back-up withholding is required. 33 In certain employer-sponsored life insurance arrangements, participants may be required to report for income tax purposes, one or more of the following: · the value each year of the life insurance protection provided; · an amount equal to any employer-paid Premiums; or · some or all of the amount by which the current value exceeds the employer’s interest in the policy; or · interest that is deemed to have been forgiven on a loan that we deemed to have been made by the employer. Participants in an employer-sponsored plan relating to this policy should consult with the sponsor or the administrator of the plan, and/or with their personal tax or legal adviser, to determine the tax consequences, if any, of their employer-sponsored life insurance arrangements. Exchanging The Policy For Another Life Insurance Policy Generally, you will pay taxes on amounts that you receive in excess of your Premium payments when you completely surrender the policy.If, however, you exchange the policy for another life insurance policy, modified endowment contract, or annuity contract, you will not be taxed on the excess amount if the exchange meets the requirements of Code Section 1035.To meet Section 1035 requirements, the Insured named in the policy must be the Insured for the new policy or contract and the new policy or contract cannot extend the Maturity Date or otherwise delay a distribution that would extend the time that tax would be payable.Generally, the new policy or contract will be treated as having the same issue date and tax basis as the old policy or contract. If the policy or contract is subject to a policy Indebtedness that is discharged as part of the exchange transaction, the discharge of the Indebtedness may be taxable.Owners should consult with their personal tax or legal advisors in structuring any policy exchange transaction. Special Note Regarding The Policy Split Option Rider A Policy Split Option Rider is available for this Policy.This Rider permits you, under certain circumstances, to make a "policy split," whereby two policies result.Each of the policies will have as the Insured one of the Insureds. Existing tax law is unclear as to whether a policy split will be treated as a nontaxable exchange.If it is not treated as a nontaxable exchange, the result may be that you recognize taxable gain equal to the Policy’s investment gain at the time of the policy split.Also, existing tax law is unclear as to whether the two policies resulting from a policy split will be treated as life insurance for federal tax purposes.If the resulting policies are life insurance for federal tax purposes, they may be treated as modified endowment contracts.You should consult with a tax adviser about the possible tax consequences associated with a policy split. Taxation Of Death Benefits Federal Income Tax.The Death Benefit is generally excludable from the beneficiary's gross income under Section 101 of the Code.However, if the policy is transferred to a new policy owner for valuable consideration, a portion of the Death Benefit may be includible in the beneficiary’s gross income when it is paid. The payout option selected by your beneficiary may affect how the payments received by the beneficiary are taxed.Under the various payout options, the amount payable to the beneficiary may include earnings on the Death Benefit, which will be taxable as ordinary income.For example, if the beneficiary elects to receive interest only, then the entire amount of the interest payment will be taxable to the beneficiary; if a periodic payment (whether for a fixed period or for life) is selected, then a portion of each payment will be taxable interest income, and a portion will be treated as the nontaxable payment of the Death Benefit.Your beneficiaries should consult with their tax advisors to determine the tax consequences of electing a payout option, based on their individual circumstances. Federal Transfer Taxes.When the Insured dies, the Death Benefit will generally be included in the Insured's federal gross estate if: (1) the Proceeds were payable to or for the benefit of the Insured's estate; or (2) the Insured held any "incident of ownership" in the policy at death or at any time within 3 years of death.An incident of ownership, in general, is any right that may be exercised by the policy owner, such as the right to borrow on the policy or the right to name a new beneficiary. If the beneficiary is two or more generations younger than the Insured, the Death Benefit may be subject to the GSTT.Pursuant to regulations issued by the U.S. Secretary of the Treasury, we may be required to withhold a portion of the Proceeds and pay them directly to the IRS as the GSTT tax payment. If the policy owner is not the Insured or a beneficiary, payment of the Death Benefit to the beneficiary will be treated as a gift to the beneficiary from the policy owner. 34 Terminal Illness Certain distributions made under a policy on the life of a “terminally ill individual” or a “chronically ill individual,” as those terms are defined in the Code, are treated as death proceeds.See, “Taxation Of Death Benefits,” above. Taxes And The Value Of Your Policy For federal income tax purposes, a separate account is not a separate entity from the company.Thus, the tax status of the separate account is not distinct from our status as a life insurance company.Investment income and realized capital gains on the assets of the separate account are reinvested and taken into account in determining the value of Accumulation Units.As a result, such investment income and realized capital gains are automatically applied to increase reserves under the policies. At present, we do not expect to incur any federal income tax liability that would be chargeable to the Accumulation Units.Based upon these expectations, no charge is being made against your Accumulation Units for federal income taxes.If, however, we determine that taxes may be incurred, we reserve the right to assess a charge for these taxes. We may also incur state and local taxes (in addition to those described in the discussion of the Premium Taxes) in several states.At present, these taxes are not significant.If they increase, however, charges for such taxes may be made that would decrease the value of your Accumulation Units. Non-Resident Aliens and Other Persons Who are not Citizens of the United States Special income tax laws and rules apply to non-resident aliens of the United States including certain withholding requirements with respect to pre-death distributions from the policy.In addition, foreign law may impose additional taxes on the policy, the Death Benefit, or other distributions and/or ownership of the policy. In addition, special gift, estate and GSTT laws and rules may apply to non-resident aliens, and to transfers to persons who are not citizens of the United States, including limitations on the marital deduction if the surviving or donee spouse is not a citizen of the United States. If you are a non-resident alien, or a resident alien, or if any of your beneficiaries (including your spouse) are not citizens of the United States, you should confer with a competent tax professional with respect to the tax treatment if this policy. If you, the Insured, the beneficiary, or other person receiving any benefit or interest in or from the policy, are not both a resident and citizen of the United States, there may be a tax imposed by a foreign country that is in addition to any tax imposed by the United States.The foreign law (including regulations, rulings, treatiers with the United States, and case law) may change and impose additional or increased taxes on the policy, payment of the Death Benefit, or other distributions and/or ownership of the policy. Tax Changes The foregoing discussion, which is based on our understanding of federal tax laws as currently interpreted by the IRS, is general and is not intended as tax advice. The Code has been subjected to numerous amendments and changes, and it is reasonable to believe that it will continue to be revised.The United States Congress has, in the past, considered numerous legislative proposals that, if enacted, could change the tax treatment of life insurance policies.It is reasonable to believe that such proposals, and future proposals, may be enacted into law.The U.S. Treasury Department may amend existing regulations, issue new regulations, or adopt new interpretations of existing law that may differ from its current positions on these matters.In addition, current state law (which is not discussed herein) and future amendments to state law may affect the tax consequences of the policy. In 2001, the Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA) was enacted into law.EGTRRA contained numerous changes to the federal income, gift, estate and generation skipping transfer taxes, many of which are not scheduled to become effective until a future date.Among other matters, EGTRRA provides for the repeal of the federal estate and generation-skipping transfer taxes after 2009; however, unless Congress and the President enact additional legislation, EGTRRA also provides that all of those changes will "sunset" after 2010, and the estate and generation skipping transfer taxes will be reinstated as if EGTRRA had never been enacted. The foregoing is a general explanation as to certain tax matters pertaining to insurance policies.It is not intended to be legal or tax advice.You should consult your independent legal, tax and/or financial adviser. Any or all of the foregoing may change from time to time without any notice, and the tax consequences arising out of a policy may be changed retroactively.There is no way of predicting if, when, or to what extent any such change may take place.We make no representation as to the likelihood of the continuation of these current laws, interpretations, and policies. 35 Nationwide Life Insurance Company We are a stock life insurance company organized under Ohio law.We were founded in March, 1929 and our Home Office is One Nationwide Plaza, Columbus, Ohio 43215.We provide long-term savings products by issuing life insurance, annuities and other retirement products. Nationwide VLI Separate Account–5 Organization, Registration And Operation Nationwide VLI Separate Account-5 is a separate account established under Ohio law.We own the assets in this account, and we are obligated to pay all benefits under the policies.We may use the account to support other variable life insurance policies we issue.It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940 ("1940 Act") and qualifies as a "separate account" within the meaning of the federal securities laws.This registration, however, does not involve the SEC’s supervision of this account’s management or investment practice or policies. It is divided into Sub-Accounts that may invest in shares of the available Sub-Account portfolios.We buy and sell the Sub-Account portfolio shares at NAV.Any dividends and distributions from a Sub-Account portfolio are reinvested at NAV in shares of that Sub-Account portfolio. Income, gains, and losses, whether or not realized, from the assets in the account will be credited to, or charged against, the account without regard to our other income, gains, or losses.Income, gains, and losses credited to, or charged against, a Sub-Account reflect the Sub-Account’s own Investment Experience and not the Investment Experience of our other assets.Its assets are held separately from our other assets and are not part of our general account.We may not use the separate account’s assets to pay any of our liabilities other than those arising from the policies.If the separate account’s assets exceed the required reserves and its other liabilities, we may transfer the excess to our general account.The separate account may include other Sub-Accounts that are not available under the policies, and are not discussed in this prospectus. If investment in the mutual funds or a particular portfolio is no longer possible, in our judgment becomes inappropriate for the purposes of the policy, or for any other reason in our sole discretion, we may substitute another mutual fund or portfolio without your consent.The substituted mutual fund or portfolio may have different fees and expenses.Substitution may be made with respect to existing investments or the investments of future Premium, or both.We will comply with federal securities laws to effect a substitution.Furthermore, we may close Sub-Accounts to allocations of Premiums or policy value, or both, at any time in our sole discretion.The mutual funds, which sell their shares to the Sub-Accounts pursuant to participation agreements, also may terminate these agreements and discontinue offering their shares to the Sub-Accounts. In addition, we reserve the right to make other structural and operational changes affecting this separate account. We do not guarantee any money you place in this separate account.The value of each Sub-Account will increase or decrease, depending on the investment performance of the corresponding portfolio.You could lose some or all of your money. Addition, Deletion Or Substitution Of Mutual Funds Where permitted by applicable law, we reserve the right to: · remove, combine, or add Sub-Accounts and make new Sub-Accounts available; · substitute shares of another mutual fund, which may have different fees and expenses, for shares of an existing mutual fund; · substitute or close Sub-Accounts to allocations; · transfer assets supporting the policies from one Sub-Account to another or from the separate account to another separate account; · combine the separate account with other separate accounts, and/or create new separate accounts; · deregister the separate account under the 1940 Act, or operate the separate account as a management investment company under the 1940 Act, or as any other form permitted by the law; and · modify the policy provisions to reflect changes in the Sub-Accounts and the separate account to comply with applicable law. 36 Voting Rights Unless there is a change in existing law, we will vote our shares only as you instruct on all matters submitted to shareholders of the portfolios. Before a vote of a portfolio’s shareholders occurs, you will have the right to instruct us based on the number of portfolio shares that corresponds to the amount of policy account value you have in the portfolio (as of a date set by the portfolio).We will vote shares for which no instructions are received in the same proportion as those that are received. The number of shares which a policy owner may vote is determined by dividing the Cash Value of the amount they have allocated to an Sub-Account Portfolio by the NAV of that Sub-Account Portfolio. We will designate a date for this determination not more than 90 days before the shareholder meeting. Legal Proceedings Nationwide Life Insurance Company Nationwide is a party to litigation and arbitration proceedings in the ordinary course of its business. It is often not possible to determine the ultimate outcome of the pending investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty. Some matters, including certain of those referred to below, are in very preliminary stages, and Nationwide does not have sufficient information to make an assessment of the plaintiffs’ claims for liability or damages. In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period. In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available. Nationwide does not believe, based on information currently known by management, that the outcomes of such pending investigations and legal proceedings are likely to have a material adverse effect on Nationwide’s consolidated financial position. However, given the large and/or indeterminate amounts sought in certain of these matters and inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could have a material adverse effect on Nationwide’s consolidated financial results in a particular quarterly or annual period. In recent years, life insurance companies have been named as defendants in lawsuits, including class action lawsuits relating to life insurance and annuity pricing and sales practices. A number of these lawsuits have resulted in substantial jury awards or settlements against life insurers other than Nationwide. The financial services industry, including mutual fund, variable annuity, life insurance and distribution companies, has also been the subject of increasing scrutiny by regulators, legislators and the media over the past few years. Numerous regulatory agencies, including the SEC, the National Association of Securities Dealers and the New York State Attorney General, have commenced industry-wide investigations regarding late trading and market timing in connection with mutual funds and variable insurance contracts, and have commenced enforcement actions against some mutual fund and life insurance companies on those issues. Nationwide has been contacted by or received subpoenas from the SEC and the New York State Attorney General, who are investigating market timing in certain mutual funds offered in insurance products sponsored by Nationwide. Nationwide has cooperated with these investigations. Information requests from the New York State Attorney General and the SEC with respect to investigations into late trading and market timing were last responded to by Nationwide and its affiliates in December 2003 and June 2005, respectively, and no further information requests have been received with respect to these matters. In addition, state and federal regulators have commenced investigations or other proceedings relating to compensation and bidding arrangements and possible anti-competitive activities between insurance producers and brokers and issuers of insurance products, and unsuitable sales and replacements by producers on behalf of the issuer. Also under investigation are compensation and revenue sharing arrangements between the issuers of variable insurance contracts and mutual funds or their affiliates, the use of side agreements and finite reinsurance agreements, funding agreements issued to back MTN programs, recordkeeping and retention compliance by broker/dealers, and supervision of former registered representatives. Related investigations and proceedings may be commenced in the future. Nationwide and/or its affiliates have been contacted by or received subpoenas from state and federal regulatory agencies, state securities law regulators and state attorneys general for information relating to certain of these investigations, including those relating to compensation, revenue sharing and bidding arrangements, anti-competitive activities, unsuitable sales or replacement practices, the use of side agreements and finite reinsurance agreements, and funding agreements backing the Nationwide’s MTN program. Nationwide is cooperating with regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC’s operations. These proceedings are expected to continue in the future and could result in legal precedents and new industry-wide legislation, rules and regulations that could significantly affect the financial services industry, including life insurance and annuity companies. These proceedings also could affect the outcome of one or more of Nationwide’s litigation matters. There can be no assurance that any such litigation or regulatory actions will not have a material adverse effect on Nationwide in the future. 37 On November15, 2006, Nationwide was named in a lawsuit filed in the United States District Court for the Southern District of Ohio entitled Kevin Beary, Sheriff of Orange County, Florida, In His Official Capacity, Individually and On Behalf of All Others Similarly Situated v. Nationwide Life Insurance Co., Nationwide Retirement Solutions, Inc. and Nationwide Financial Services, Inc. The plaintiff seeks to represent a class of all sponsors of 457(b) deferred compensation plans in the United States that had variable annuity contracts with the defendants at any time during the class period, or in the alternative, all sponsors of 457(b) deferred compensation plans in Florida that had variable annuity contracts with the defendants during the class period. The Class Period is from January1, 1996 until the Class Notice is provided. The plaintiff alleges that the defendants breached their fiduciary duties by arranging for and retaining service payments from certain mutual funds. The complaint seeks an accounting, a declaratory judgment, a permanent injunction and disgorgement or restitution of the service fee payments allegedly received by the defendants, including interest. On January25, 2007, Nationwide filed a motion to dismiss.Nationwide intends to defend this lawsuit vigorously. On February11, 2005, Nationwide was named in a class action lawsuit filed in Common Pleas Court, Franklin County, Ohio entitled Michael Carr v. Nationwide Life Insurance Company. The complaint seeks recovery for breach of contract, fraud by omission, violation of the Ohio Deceptive Trade Practices Act and unjust enrichment. The complaint also seeks unspecified compensatory damages, disgorgement of all amounts in excess of the guaranteed maximum premium and attorneys’ fees. On February2, 2006, the Court granted the plaintiff’s motion for class certification on the breach of contract and unjust enrichment claims. The Court certified a class consisting of all residents of the United States and the Virgin Islands who, during the Class Period, paid premiums on a modal basis to Nationwide for term life insurance policies issued by Nationwide during the Class Period that provide for guaranteed maximum premiums, excluding certain specified products. Excluded from the class are Nationwide; any parent, subsidiary or affiliate of Nationwide; all employees, officers and directors of Nationwide; and any justice, judge or magistrate judge of the State of Ohio who may hear the case. The Class Period is from February10, 1990 through February2, 2006, the date the class was certified. On January26, 2007, the plaintiff filed a motion for summary judgment. Nationwide continues to defend this lawsuit vigorously. On April13, 2004, Nationwide was named in a class action lawsuit filed in Circuit Court, Third Judicial Circuit, Madison County, Illinois, entitled Woodbury v. Nationwide Life Insurance Company. Nationwide removed this caseto the United States District Court for the Southern District of Illinois on June1, 2004. On December27, 2004, the case was transferred to the United States District Court for the District of Maryland and included in the multi-district proceeding entitled In Re Mutual Funds Investment Litigation. In response, on May13, 2005, the plaintiff filed a First Amended Complaint purporting to represent, with certain exceptions, a class of all persons who held (through their ownership of a Nationwide annuity or insurance product) units of any Nationwide sub-account invested in mutual funds that included foreign securities in their portfolios and that experienced market timing or stale price trading activity. The First Amended Complaint purports to disclaim, with respect to market timing or stale price trading in Nationwide’s annuities sub-accounts, any allegation based on Nationwide’s untrue statement, failure to disclose any material fact, or usage of any manipulative or deceptive device or contrivance in connection with any class member’s purchases or sales of Nationwide annuities or units in annuities sub-accounts. The plaintiff claims, in the alternative, that if Nationwide is found with respect to market timing or stale price trading in its annuities sub-accounts, to have made any untrue statement, to have failed to disclose any material fact or to have used or employed any manipulative or deceptive device or contrivance, then the plaintiff purports to represent a class, with certain exceptions, of all persons who, prior to Nationwide’s untrue statement, omission of material fact, use or employment of any manipulative or deceptive device or contrivance, held (through their ownership of an Nationwide annuity or insurance product) units of any Nationwide sub-account invested in mutual funds that included foreign securities in their portfolios and that experienced market timing activity. The First Amended Complaint alleges common law negligence and seeks to recover damages not to exceed $75,000 per plaintiff or class member, including all compensatory damages and costs. On June1, 2006, the District Court granted Nationwide’s motion to dismiss the plaintiff’s complaint. On November29, 2006, the plaintiff filed its appellate brief with the Fourth Circuit Court of Appeals contesting the District Court’s dismissal. Nationwide continues to defend this lawsuit vigorously. On January21, 2004, Nationwide was named in a lawsuit filed in the United States District Court for the Northern District of Mississippi entitled United Investors Life Insurance Company v. Nationwide Life Insurance Company and/or Nationwide Life Insurance Company of America and/or Nationwide Life and Annuity Insurance Company and/or Nationwide Life and Annuity Company of America and/or Nationwide Financial Services, Inc. and/or Nationwide Financial Corporation, and John Does A-Z. In its complaint, the plaintiff alleges that Nationwide and/or its affiliated life insurance companies caused the replacement of variable insurance policies and other financial products issued by United Investors with policies issued by the Companies. The plaintiff raises claims for (1)violations of the Federal Lanham Act, and common law unfair competition and defamation; (2)tortious interference with the plaintiff’s contractual relationship with Waddell& Reed, Inc. and/or its affiliates, Waddell& Reed Financial, Inc., Waddell& Reed Financial Services, Inc. and W&R Insurance Agency, Inc., or with the plaintiff’s contractual relationships with its variable policyholders; (3)civil conspiracy; and (4)breach of fiduciary duty. The complaint seeks compensatory damages, punitive damages, pre- and post-judgment interest, a full accounting, a constructive trust and costs and disbursements, including attorneys’ fees. On December30, 2005, Nationwide filed a motion for summary judgment. On June15, 2006, the District Court granted Nationwide’s motion for summary judgment on all grounds and dismissed the plaintiff’s entire case with prejudice. The plaintiff appealed the District Court’s decision to the Fifth Circuit Court of Appeals. 38 The appeal has been fully briefed, and Nationwide is awaiting a decision. Nationwide continues to defend this lawsuit vigorously. On August15, 2001, Nationwide was named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool& Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company. Currently, the plaintiffs’ fifth amended complaint, filed March21, 2006, purports to represent a class of qualified retirement plans under ERISA that purchased variable annuities from Nationwide. The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that Nationwide breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds. The complaint seeks disgorgement of some or all of the payments allegedly received by Nationwide, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys’ fees. To date, the District Court has rejected the plaintiffs’ request for certification of the alleged class. Nationwide’s motion to dismiss the plaintiffs’ fifth amended complaint is currently pending before the court. Nationwide continues to defend this lawsuit vigorously. Waddell & Reed, Inc. Waddell & Reed, Inc. is a party to legal proceedings incident to its normal business operations.While there can be no assurances, none of the currently pending legal proceedings are anticipated to have a materially adverse effect on the ability of Waddell & Reed, Inc. to perform the services as distributor of the contracts.Among the legal proceedings to which Waddell & Reed, Inc. has been a party are the following proceedings relating to the distribution of variable annuities: In 2005, Waddell & Reed, Inc. settled three lawsuits involving its former affiliate, United Investors Life Insurance Company (UILIC), and UILIC's parent company, Torchmark Corporation (Torchmark) relating to Waddell & Reed, Inc.'s separation from Torchmark and UILIC and recommendations by Waddell & Reed, Inc. to certain of its customers that they exchange their UILIC variable annuities for variable annuities issued by Nationwide.Under the terms of the settlement, Waddell & Reed, Inc. paid Torchmark $14.5 million to resolve outstanding litigation. In April of 2005, Waddell & Reed, Inc. entered into a Decision & Order of Offer of Settlement with the NASD Department of Enforcement ("DOE") settling a regulatory action brought by the DOE on January 14, 2004 (Case No. CAF040002) alleging that Waddell & Reed, Inc. violated NASD Conduct Rules 2110, 2310, 3010 and 3110, and § 17(a)(1) of the Securities Exchange Act of 1934 and Rule 17a-3(A)(6) thereunder, relating to exchanges made by certain of its clients of their variable annuity policies.The case also alleged violations of NASD rules by Waddell & Reed, Inc.'s former President, Robert L. Hechler, and its former National Sales Manager, Robert J. Williams, Jr.The DOE alleged that Waddell & Reed, Inc. failed to take adequate steps to determine whether there were reasonable grounds for the clients to enter into the exchanges, such as determining whether the customers were likely to benefit or lose money from the exchanges, failed to establish sufficient guidance for the sales force to use in determining the suitability of the exchanges, failed to establish and maintain supervisory procedures or a system to supervise the activities of its advisors that was reasonably designed to achieve compliance with the requirements of the NASD's suitability rule, and failed to maintain books and records regarding orders for unexecuted variable annuity exchanges.Without admitting or denying the allegations, Waddell & Reed, Inc. agreed to be censured, pay a fine of $5 million and pay client restitution of up to $11 million.Without admitting or denying the allegations, Robert Hechler and Robert Williams each agreed to fines of $150,000 and six-month suspensions.Waddell & Reed, Inc. also agreed with a multistate consortium to a global resolution of state claims arising from the DOE action.Without admitting or denying the allegations, Waddell & Reed, Inc. agreed to pay a fine of $2 million to be divided among the states and pay additional client restitution. Financial Statements The Statement of Additional Information (SAI) contains consolidated financial statements of Nationwide Life Insurance Company and subsidiaries and financial statements of Nationwide VLI Separate Account - 5.You may obtain a copy of the SAI FREE OF CHARGE by contacting us at the address or telephone number on the first page of this prospectus.You should distinguish the consolidated financial statements of the company and subsidiaries from the financial statements of the separate account.Please consider the consolidated financial statements of the company only as bearing on our ability to meet the obligations under the policy.You should not consider the consolidated financial statements of the company and subsidiaries as affecting the investment performance of the assets of the separate account. 39 Appendix A:Sub-Account Information The Sub-Accounts listed below invest in corresponding mutual funds that are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met.You have voting rights with respect to the Sub-Accounts.For more information, see "Voting Rights," beginning on page 37. Please refer to the prospectus for each underlying mutual fund for more detailed information. W&R Target Funds, Inc. - Asset Strategy Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:High total return over the long run. W&R Target Funds, Inc. - Balanced Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Current income with a secondary goal of long-term capital appreciation. W&R Target Funds, Inc. - Bond Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Reasonable return with emphasis on preservation of capital. W&R Target Funds, Inc. - Core Equity Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Capital growth and income. W&R Target Funds, Inc. - Dividend Income Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Income and long-term capital growth. W&R Target Funds, Inc. - Energy Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:To provide long-term capital appreciation. W&R Target Funds, Inc. - Global Natural Resources Portfolio Investment Adviser:Waddell & Reed Investment Management Company Sub-adviser:Mackenzie Financial Corporation Investment Objective:Long-term growth. W&R Target Funds, Inc. - Growth Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Capital growth with a secondary objective of current income. W&R Target Funds, Inc. - High Income Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:High current income with secondary objective of capital growth. W&R Target Funds, Inc. - International Growth Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Long-term capital appreciation and a secondary goal of current income. W&R Target Funds, Inc. - International Value Portfolio Investment Adviser:Waddell & Reed Investment Management Company Sub-adviser:Templeton Investment Counsel, LLC Investment Objective:Long-term capital growth. W&R Target Funds, Inc. - Limited-Term Bond Portfolio This Sub-Account is only available in policies issued before April 2, 2007 Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:High level of current income consistent with preservation of capital. W&R Target Funds, Inc. - Micro Cap Growth Portfolio Investment Adviser:Waddell & Reed Investment Management Company Sub-adviser:Wall Street Associates Investment Objective:Long-term capital appreciation. 40 W&R Target Funds, Inc. - Mid Cap Growth Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:To provide growth of your investment. W&R Target Funds, Inc. - Money Market Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Maximum current income consistent with stability of principal. W&R Target Funds, Inc. - Mortgage Securities Portfolio Investment Adviser:Waddell & Reed Investment Management Company Sub-adviser:Advantus Capital Management, Inc. Investment Objective:A high level of current income consistent with prudent investment risk. W&R Target Funds, Inc. - Real Estate Securities Portfolio Investment Adviser:Waddell & Reed Investment Management Company Sub-adviser:Advantus Capital Management, Inc. Investment Objective:Total return through a combination of capital appreciation and current W&R Target Funds, Inc. - Science and Technology Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Long-term capital growth. W&R Target Funds, Inc. - Small Cap Growth Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Capital growth. W&R Target Funds, Inc. - Small Cap Value Portfolio Investment Adviser:Waddell & Reed Investment Management Company Sub-adviser:Black Rock Financial Management, Inc. Investment Objective:Long-term accumulation of capital. W&R Target Funds, Inc. - Value Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Long-term capital appreciation. 41 Appendix B: Definitions Accumulation Unit - The measure of your investment in, or share of, a Sub-Account after we deduct for transaction fees and periodic charges.Initially, we set the Accumulation Unit value at $10 for each Sub-Account. Attained Age - The Insured’s age upon the issue of full insurance coverage plus the number of full years since the Policy Date. Cash Surrender Value - The policy's Cash Value, subject to Indebtedness and the surrender charge. Cash Value - The total of the Sub-Accounts you have chosen, which will vary with Investment Experience and the policy loan and fixed accounts, to which interest will be credited daily.We will deduct partial surrenders and the policy's periodic charges from the Cash Value. Code - The Internal Revenue Code of 1986, as amended. Death Benefit - The amount we will pay to the beneficiary upon the last surviving Insured’s death, before payment of any unpaid outstanding loan balances or charges. FDIC - Federal Deposit Insurance Corporation. Grace Period - A 61-day period after which the Policy will Lapse if you do not make a sufficient payment. Guideline Annual Premium - The level annual premium amount that would be payable through maturity, assuming an investment return of 5% per annum, net of the policy's periodic charges, as described in Rule 6e-3(T)(c)(8)(i), promulgated under the Investment Company Act of 1940, though the SEC has neither approved nor disapproved the accuracy of any calculation using the Guideline Annual Premium. Home Office - Our Home Offices are located at One Nationwide Plaza, Columbus, Ohio 43215. In Force - The insurance coverage is in effect. Indebtedness - The total amount of all outstanding policy loans, including principal and interest due. Insured(s) - The persons whose lives we insure under the policy. Investment Experience - The performance of a mutual fund in which a Sub-Account portfolio invests. Lapse - The policy terminates without value. Maturity Date - The policy anniversary on or next following the younger Insured's 100th birthday. NCUSIF - National Credit Union Share Insurance Fund. Net Amount At Risk - The policy’s Death Benefit, not including any supplemental insurance coverage, minus the policy’s Cash Value. Net Asset Value (NAV) - The price each share of a mutual fund in which a Sub-Account portfolio invests.It is calculated by subtracting the mutual fund’s liabilities from its total assets, and dividing that figure by the number of shares outstanding.We use NAV to calculate the value of Accumulation Units.NAV does not reflect deductions we make for charges we take from Sub-Accounts. Accumulation Unit values do reflect these deductions. Net Premium - Premium after transaction charges, but before any allocation to an investment option. 42 Policy Continuation Premium Amount - The amount of Premium, on a monthly basis from the Policy Date, stated on the Policy Data Page, that you must pay, in the aggregate, to keep the policy In Force under the Guaranteed policy continuation provision; however, this amount does not account for any increases in the Specified Amount, policy loans or partial surrenders, so you should anticipate paying more if you intend to request an increase in Specified Amount; take a policy loan; or request a partial surrender. Policy Data Page(s) - The Policy Data Page contains more detailed information about the policy, some of which is unique and particular to the owner, the beneficiary and the Insureds. Policy Date - The date the policy takes effect as shown on the Policy Data Page.Policy years and months are measured from this date. Policy Proceeds or Proceeds - Policy Proceeds may constitute the Death Benefit, or the amount payable if the policy matures or you choose to surrender the policy adjusted to account for any unpaid charges or policy loans and Rider benefits. Premium - The amount of money you pay to begin and continue the policy. Premium Load - The aggregate of the sales load and premium tax charges. Rider - An optional benefit you may purchase under the policy. SEC - The Securities and Exchange Commission. Specified Amount - The dollar or face amount of insurance coverage the owner selects, including any supplemental coverage. Sub-Accounts - The mechanism we use to account for your allocations of Net Premium and Cash Value among the policy’s variable investment options. Us, we, our or the company - Nationwide Life Insurance Company. Valuation Period - The period during which we determine the change in the value of the Sub-Accounts.One Valuation Period ends and another begins with the close of trading on the New York Stock Exchange. You, your or the policy owner or Owner - The person named as the owner in the application, or the person assigned ownership rights. 43
